Exhibit 10.3
 
AMENDED AND RESTATED SITE LEASE AND LANDFILL GAS DELIVERY AGREEMENT
 
This AMENDED AND RESTATED SITE LEASE AND LANDFILL GAS DELIVERY AGREEMENT is made
this 17th day of November 2008, and is by and between RHODE ISLAND RESOURCE
RECOVERY CORPORATION (“RIRRC”), a Rhode Island public corporation, and RHODE
ISLAND LFG GENCO, LLC (“RILG”), a Delaware limited liability company.  RIRRC and
RILG may be referred to herein individually as a “Party” or collectively as the
“Parties.”
 
RECITALS
 
WHEREAS, RIRRC is the owner of a certain landfill, commonly referred to as the
“Central Landfill,” located in the Town of Johnston, County of Providence, State
of Rhode Island (the “Landfill”);
 
WHEREAS, the current configuration of the Landfill and Gas Collection Systems,
as herein defined, constructed at the Landfill are depicted on the Existing Site
Plan, attached hereto as Exhibit A;
 
WHEREAS, the Existing Site Plan shows the general configuration and layout of
two electric generating facilities, one of which consists of the Existing Plant
A and the other of which consists of Plant B, both of which are identified on
Exhibit A hereto;
 
WHEREAS, the Existing Site Plan shows the general configuration and layout of
the RIRRC Gas Collection System on Exhibit A;
 
WHEREAS, pursuant to a certain Landfill Gas Lease Agreement, dated May 1, 1987
(the “1987 Lease Agreement”), a predecessor of RIRRC granted to Ridgewood
Providence Partners, L.P. (“Ridgewood Providence Power”), an affiliate of
Ridgewood Rhode Island Generation, LLC (“Ridgewood Generation”) and RILG, the
right to construct and operate a landfill gas-fired electric generating facility
at the Landfill and certain rights with respect to the Landfill Gas produced at
the Landfill;
 
WHEREAS, pursuant to the Termination and Assignment Agreement dated December 20,
2007 among CGLP, LKD, Ridgewood Providence Power, Ridgewood Gas Services LLC
(“RGS”) and Rhode Island Gas Management LLC, RGS acquired the LKD Gas Collection
System from LKD, as identified on Exhibit A, effective as of December 31, 2007,
which acquisition resulted in a termination of LKD’s and CGLP’s rights and
interests with respect to the Landfill and any Landfill Gas;
 
WHEREAS, RIRRC and RGS are entering into the Purchase and Sale Agreement of even
date herewith under which RGS may purchase the RIRRC Gas Collection System;
 
WHEREAS, Ridgewood Generation and RIRRC entered into a certain Site Lease and
Landfill Gas Delivery Agreement, dated August 1, 2003 (the “2003 Site Lease and
Landfill Gas Delivery Agreement”), pursuant to which RIRRC granted Ridgewood
Generation certain rights to real property and Landfill Gas at the Landfill in
order to construct, develop and operate additional landfill gas-fired electric
generation facilities at the Landfill;
 

--------------------------------------------------------------------------------


 
WHEREAS, RIRRC has proposed the construction of a Phase VI expansion to the east
of the existing Landfill;
 
WHEREAS, the Rhode Island State Planning Council’s Rhode Island Comprehensive
Waste Management Plan dated April 2007 approves of RIRRC’s proposal to construct
a Phase VI expansion to the east of the existing Landfill;
 
WHEREAS, Existing Plant A is situated immediately adjacent to the eastern slope
of the existing Landfill;
 
WHEREAS, pursuant to Rhode Island General Law Section 23-19-10.2 RIRRC “shall
have the right to acquire any land, or any interest therein, by the exercise of
the power of eminent domain, whenever it shall be determined by the corporation
that the acquisition of the land, or interest, is necessary for the construction
or the operation of any solid waste management facility”;
 
WHEREAS, RILG wishes to induce RIRRC not to attempt to exercise its power of
eminent domain with regard to the RILG Facilities or any other assets of RILG;
 
WHEREAS, RIRRC and RILG now desire to enter into this Amended and Restated Site
Lease and Landfill Gas Delivery Agreement in order to amend and restate, as of
the Effective Date, all rights given by RIRRC to Ridgewood Providence Power and
Ridgewood Generation to construct, operate and maintain landfill gas-fired
electric generating facilities at the Landfill as well as rights with respect to
the Landfill Gas produced at the Landfill, all as described herein;
 
WHEREAS, RILG, individually or through one or more Affiliates, presently intends
to undertake: the development of Plant C; the Decommissioning of Existing Plant
A; and the removal of the two Deutz engines, together with their associated
equipment that comprise a portion of Plant B, from their present location
adjacent to Existing Plant A;
 
NOW THEREFORE, the Parties agree to restate the 1987 Lease Agreement and the
2003 Site Lease and Landfill Gas Delivery Agreement in their entirety, to read
as follows:
 
ARTICLE I:   DEFINITIONS

 
 1.1            Attachments.  All exhibits, attachments and appendices to this
Agreement are hereby deemed to be attached hereto and made a part hereof.
 
 1.2            Definitions.  Capitalized terms not otherwise defined herein
have the meanings given to them in the Schedule of Definitions attached hereto.
 
- 2 -

--------------------------------------------------------------------------------


 
ARTICLE II:   LEASEHOLD INTEREST
 
2.1             Rights Granted and Obligations Assumed.
 
(a)           Subject to the terms of this Agreement, RIRRC hereby conveys to
RILG, and RILG hereby accepts from RIRRC, the following:
 
(i)           the sole and exclusive title and right to receive and exploit for
its own benefit all Landfill Gas produced at the Landfill, including without
limitation for the production of electricity and for sales of such Landfill Gas
to third parties;
 
(ii)           sole and exclusive possession and occupancy of the Sites (subject
to RIRRC’s rights thereto as set forth herein) for the purposes set forth
herein, provided that RILG will agree or cause its Affiliates to agree to
terminate such rights (A) with respect to the site of the Existing Plant A upon
the conveyance of the Existing Plant A Assets to RIRRC pursuant to Section 5.6
and (B) with respect to the site(s) of any portions of Plant B that are
relocated to the extent that such site(s) are no longer needed for the RILG
Facilities;
 
(iii)           sole and exclusive right for it and its Affiliates to utilize
the Leased Premises in such ways as may be related to and necessary, appropriate
or convenient for the construction, possession, ownership and operation thereon
of the RILG Facilities, including but not limited to the right (A) to bring onto
and properly store on the Leased Premises all equipment, lubricants, solvents
and the like used in any aspect of the operation of the RILG Facilities (B) to
construct, install and maintain on the Leased Premises electric interconnection
and metering equipment, and (C) to perform any act required by or permitted
under any permit, Legal Requirements and/or Environmental Law relating to the
uses of the Leased Premises contemplated under this Agreement;
 
(iv)           such non-exclusive licenses, rights of way and other appropriate
rights, for the term of this Agreement only, over, along or across lands of
RIRRC at the Landfill and the Industrial Park as RILG and its Affiliates may
reasonably require in such locations as may be mutually agreed to between RILG
and RIRRC such that RILG, its Affiliates and their employees, representatives,
agents, contractors and subcontractors may perform any activity at the Leased
Premises permitted hereunder or exercise any right granted hereunder, including,
without limitation, (A) a non-exclusive right of way over lands of RIRRC in
locations as may be reasonably acceptable to RIRRC for ingress and egress to the
Leased Premises for construction, operation, maintenance and Decommissioning of
the RILG Facilities and any mutually agreeable improvements or additions to the
Gas Collection System, including a staging area during such construction and
Decommissioning, (B) such easements, if any, as may be required by utility
providers to RILG and its Affiliates at the Leased Premises for electricity
interconnection and metering and other utilities in such locations as shall be
reasonably acceptable to RIRRC; and provided further, that the Parties shall
agree upon those portions of the Landfill and the Industrial Park to be used for
any such licenses and rights of way and, upon such agreement, the Parties shall
execute an amendment or supplement to this Agreement containing appropriate and
legally sufficient descriptions (which may include maps or other exhibits if so
required by RIRRC or RILG) of such rights of way, which descriptions shall be
added to this Agreement as Exhibit C;
 
- 3 -

--------------------------------------------------------------------------------


 
(v)           the right to conduct all activities at the Leased Premises (and,
for the limited purposes specifically set forth in this Agreement, the Landfill
and the Industrial Park) specifically permitted by this Agreement;
 
(vi)           the right to reasonable use of the Landfill, the Condensate
Control, Treatment and Disposal System and the Leachate Control, Treatment and
Disposal System, without additional compensation, to dispose of all materials
generated by RILG and its Affiliates upstream of the Demarcation Point, and
non-Hazardous Materials generated by RILG and its Affiliates downstream of the
Demarcation Point, as a result of the activities contemplated by this Agreement,
subject to all applicable Legal Requirements and reasonable Landfill rules
promulgated by RIRRC, provided, further, that secondary condensate generated by
RILG downstream of the Demarcation Point and disposed of in the LCS shall meet
the same pretreatment permit limits for transfers to Publicly Owned Treatment
Works, as amended, from time to time that are applicable to RIRRC.  RIRRC will
construct, operate and maintain the Leachate Control, Treatment, and Disposal
System, the Condensate Control, Treatment and Disposal System and the Landfill
at RIRRC’s sole cost so that they are capable of receiving such materials
reasonably generated by RILG and its Affiliates, as described on Exhibit D;
 
(vii)          in the event of termination of this Agreement or the cessation of
development or production of any Landfill Gas, the right to enter onto the
Leased Premises, at RILG’s sole cost, risk and responsibility, for the limited
purpose of dismantling and removing all machinery, equipment, rigs and
improvements belonging to or furnished by RILG or any Affiliates of RILG,
provided that such removal shall be completed within one year after the
termination of this Agreement and that RILG shall restore the Leased Premises to
approximately level grade and remove hazardous conditions on or about the Leased
Premises created by or resulting from the removal of such machinery, equipment,
rigs, wells and improvements.
 
(b)           If during the term of this Agreement, RILG determines that any
portion of the Site or Sites have become unsuitable for the effective operation
of the RILG Facilities, then at the request of RILG an alternative site of
similar size may be mutually selected by RILG and RIRRC to replace the original
Site or Sites, which alternate site will then become such Site or Sites for
purposes of this Agreement.  RILG shall pay all costs and expenses related to
such relocation of the Site or Sites, unless such relocation is caused by either
(i) RIRRC’s operations at the Landfill causing the previous Site or Sites to be
unsuitable; or (ii) RIRRC requesting RILG to relocate because of RIRRC’s
landfill operational needs.  In the event of either (i) or (ii), RIRRC shall pay
all costs and expenses reasonably related to such Site relocation.  As used in
this Section 2.1(b), the determination that any portion of the Site or Sites is
“unsuitable” must be supported by the report of a recognized independent
consultant, the selection and cost of which are to be the sole responsibility of
RILG.
 
(c)           All activities conducted by RILG, its Affiliates and their
employees, representatives, agents, contractors and subcontractors at the
Landfill or on the Leased Premises shall be (i) at RILG’s and its Affiliates’
sole risk and responsibility, (ii) conducted in a manner that does not
unreasonably interfere in any respect with RIRRC’s operation of the Landfill,
and (iii) conducted in compliance with all applicable Legal Requirements,
including requirements of any governmental permits and approvals relating to the
Leased Premises, the Landfill or the RILG Facilities.
 
- 4 -

--------------------------------------------------------------------------------


 
(d)           The parties acknowledge that RGS will have responsibility for
conveying any Landfill Gas (other than so-called fugitive gas at levels not to
exceed industry standards and otherwise in compliance with all Environmental
Laws) from inside the toe of slope of the Landfill to the Demarcation Point
(although RGS will not at any time hold title to such Landfill Gas).  RILG shall
be responsible for accepting delivery of the Landfill Gas (other than such
fugitive gas) at the Demarcation Point, causing such Landfill Gas to be treated
to remove sulfur therefrom, and conveying the treated Landfill Gas either to the
RILG Facilities for use as a fuel or, subject to Section 6.4, to the flares for
its destruction.  In addition, RILG shall be responsible for the collection,
treatment and disposal of secondary condensate generated downstream of the
Demarcation Point.  Until the Commercial Operation Date, RIRRC shall pay RILG
for all costs RILG incurs in performing its obligations under this Section
2.1(d), on a monthly basis based on invoices provided to RIRRC by
RILG.   Commencing on the Commercial Operation Date, RILG shall be responsible
for all costs incurred by it in performing its obligations under this Section
2.1(d).  Notwithstanding the prior sentence, (i) the costs of the sulfur removal
system shall be allocated between RILG and RIRRC as set forth in Section 6.5 of
this Agreement and (ii) RILG shall be responsible for the costs of the interim
gas management plan referred to in Section 2.16 of the Services Agreement.
 
 2.2            Recording.  Promptly after the execution of this Agreement,
RIRRC and RILG shall execute an appropriate memorandum of lease and RILG may
thereafter record such memorandum of lease in the appropriate Registry of Deeds
for the Town of Johnston, Rhode Island.  In addition, any subsequent amendments
or supplements to this Agreement regarding the description of rights of way or
of the Leased Premises shall be memorialized in an Amended Memorandum of Lease
and likewise recorded, including an amendment to amend the Leased Premises to
remove the sites of Existing Plant A and portions of Plant B to the extent
contemplated by Section 2.1(a)(ii) and to add the descriptions contemplated by
Section 2.1(a)(iv).
 
ARTICLE III: PAYMENT AND ADMINISTRATION

 
3.1             Payments to RIRRC.
 
(a)           Payments to RIRRC until the Commercial Operation Date.  Up until
the Commercial Operation Date, RILG shall, or shall cause its Affiliates to,
make payments to RIRRC in accordance with the terms of the 1987 Lease Agreement
and the 2003 Site Lease and Landfill Gas Delivery Agreement (collectively, the
“Pre-Commercial Operation Date Royalty Payment”).
 
(b)           Payments to RIRRC after the Commercial Operation Date.  Beginning
with the Commercial Operation Date, RILG shall, or shall cause its Affiliates
to, make monthly payments to RIRRC equal to fifteen percent (15%) of the Net
Revenues generated and received by RILG and its Affiliates from the use or sale
of Landfill Gas or Landfill Gas Products  subject to the following adjustments
(as so adjusted, “Post-Commercial Operation Date Royalty Payment”):
 
- 5 -

--------------------------------------------------------------------------------


 
(1)           Net Revenues shall be reduced, but not to less than $0, by:
 
 
(A)
Any charges imposed by the purchaser(s) of such Landfill Gas Products or charges
to deliver Landfill Gas Products to such purchaser(s); and

 
 
(B)
An amount equal to (v) the number of hours in such month multiplied by (w) 12
megawatts multiplied by (x) Net Revenues for such month divided by (y) the total
number of megawatt-hours of electricity produced using the Landfill Gas sold by
RILG or an Affiliate of RILG in such month multiplied by (z) the applicable
“Reduction of Royalty Payment” percentage set forth in the following table and
as illustrated on Exhibit G:

 
 
Commercial Operation Year
 
 
Reduction of
Royalty Payment
1
 
100%
2
 
100%
3
 
100%
4
 
100%
5
 
100%
6
 
80%
7
 
60%
8
 
40%
9
 
20%
10 and Thereafter
 
0%



 
(2)
Provided that the Post-Commercial Operation Date Royalty Payment due from RILG
in any month has not been entirely offset by the credit set forth in paragraph
(1) above, then after taking into account the reductions in Net Revenues in
paragraph (1), Post-Commercial Operation Date Royalty Payments will be further
reduced on a dollar-for-dollar basis, up to a maximum of $416,667, in any month,
escalated annually beginning on the first anniversary of the Effective Date at
CPI.  If in any month, the Post-Commercial Operation Date Royalty Payments
(after taking the credit set forth in paragraph (1) above into account) are less
than $416,667 adjusted at CPI for such month, RILG may carry over the remaining
credit due under this paragraph, together with any other credit carried over
from prior months, until such month or months when, after the application of the
regular monthly credit provided for in this paragraph, the remaining
Post-Commercial Operation Date Royalty Payments are sufficient to permit the use
of additional accumulated monthly credits under this paragraph, with any accrued
and unapplied credits continuing to be carried over to subsequent
months.  Additionally, should Landfill operations cease or decline so as to
reduce the average monthly Gas Collection Systems construction costs required to
collect the Landfill Gas, the parties hereto shall negotiate a reduction of the
credit set forth in this paragraph (2) by a proportional amount based upon the
average Gas Collection Systems construction costs incurred over the previous
three (3) years compared to the FY 2008 budget (as adjusted at CPI) for such
construction costs.

 
- 6 -

--------------------------------------------------------------------------------



 
(c)           Payments to RILG.   In the event that (i) RIRRC enters into a
relationship, directly or indirectly, with a waste to energy company with
respect to the utilization or diversion of waste and (ii) the quantity of waste
deposited in the Landfill is less than the total tonnage shown in Exhibit E
using the low side estimate and (iii) Landfill Gas generation is insufficient to
operate the RILG Facilities at the capacities forecast by RILG prior to such
utilization or diversion, then RIRRC shall make monthly payments to RILG in an
amount necessary to hold RILG harmless from any reduction in revenues, subject
to a reduction for RILG’s avoided cost of operation, as agreed by the Parties;
provided that the payments made by RIRRC under this Section 3.1(c) shall not
exceed $8,500,000 in any calendar year.  This concurrence, which applies to the
period commencing with the Commercial Operation Date through 2025, shall not be
unreasonably withheld, conditioned or delayed.
 
(d)           Ground Rent to RIRRC.  Commencing upon written notice from RILG to
RIRRC that RILG has taken possession of the Pre-Treatment Site, and continuing
for such time as RILG has possession of the Pre-Treatment Site, RILG shall pay
monthly ground rent to RIRRC in the amount of $3,400.  Beginning in 2010, the
amount of ground rent payable under this Section 3.1(d) shall be escalated at
CPI annually on the anniversary of the Effective Date.
 
 3.2            Statement and Payments.
 
(a)  On or before the twenty-fifth (25th) day of each month, RILG shall furnish
to RIRRC a statement and payment of the Royalty Payment for the prior
month.  Such statement shall provide, in reasonable detail, the methodology used
by RILG to calculate the Royalty Payment (including any set-offs thereto) for
such month.
 
(b)  Any amounts not paid by RILG by the due date will accrue interest at the
Interest Rate, such interest to be calculated from and including the due date
to, but excluding, the date the delinquent amount is paid.
 
 3.3            Estimated Statement.  If all information required for statement
purposes for any month is not available in time for RILG to prepare the
statement required under Section 3.2(a), RILG shall prepare a good faith
estimated statement and pay RIRRC based upon such estimated statement of the
Royalty Payment.  RILG shall, as soon as practicable thereafter, submit the
actual statement required under Section 3.2(a).  Any overpayment by RILG
pursuant to such estimated statement shall be credited, without interest,
against RILG’s payment obligations for the next month, and any underpayment
shall be included, without interest, with the actual statement.
 
 3.4            Disputes and Adjustments.  A Party may, in good faith, dispute
the correctness of any statement or any adjustment thereto rendered under this
Agreement or adjust any statement for any arithmetic or computational error
within sixty (60) days of the date the statement, or adjustment, was
rendered.  If a statement or portion thereof, or any other claim or adjustment
arising hereunder, is disputed, payment of the undisputed portion of the
statement shall be required to be made when due, with notice of the objection
given to the other Party.  Any dispute or adjustment shall be made in writing
and shall state the basis for the dispute or adjustment.  Payment of the
disputed amount shall not be required until the dispute is resolved pursuant to
Section 17.6 of this Agreement.  Upon resolution of the dispute, any required
payment by a Party resulting from such resolution shall be made within five (5)
Business Days of such resolution along with interest accrued at the Interest
Rate from and including the due date to but excluding the date paid.  Any
dispute with respect to a statement is waived unless the other Party is notified
in accordance with this Section 3.4 within sixty (60) days after the statement
is rendered or any specific adjustment to the statement is made.
 
- 7 -

--------------------------------------------------------------------------------


 
 3.5            Audit and Annual Report.  Each Party (and its representatives)
shall have the right, at its sole expense and during normal working hours, to
examine the records of the other Party relating to this Agreement but only to
the extent reasonably necessary to verify the accuracy of any statement, charge
or computation made pursuant to this Agreement.  If any such examination reveals
any inaccuracy in any statement and such inaccuracy is discovered less than
sixty (60) days from the date the statement was rendered, the necessary
adjustments in such statement and the payments thereof will be promptly made,
without interest.  This Section 3.5 will survive any termination of this
Agreement for a period of sixty (60) days from the date of such termination for
the purpose of such statement and payment objections.  During the term hereof,
RILG shall provide to RIRRC annually RILG’s regularly prepared financial
statements.  If such financial statements are not independently audited, such
financials shall be certified by RILG’s Chief Financial Officer.
 
ARTICLE IV:   TERM AND TERMINATION

 
 4.1            Term and Termination.
 
(a)           This Agreement (and the interests and other rights granted herein)
shall become effective as of the Effective Date and, unless terminated earlier
pursuant to any applicable provision hereof, shall remain in full force and
effect so long as RILG or any Affiliate of RILG is generating or capable of
generating electric energy from the Landfill Gas on an economic basis or
otherwise making economic use of the Landfill Gas Products, including, without
limitation, sales to third parties.
 
(b)           RILG may terminate this Agreement upon one year prior written
notice if it determines in its sole discretion that it or its Affiliate is no
longer capable of generating electric energy from the Landfill Gas on an
economic basis or otherwise making economic use of the Landfill Gas Products.
 
(c)           Within six months of receipt of the written notice above, RIRRC
shall provide RILG with a written list of which portions of the RILG Facilities
are reasonably required for the collection, treatment and flaring of Landfill
Gas and RILG shall promptly quitclaim such portion of the RILG Facilities to
RIRRC for one dollar.  To the extent that RILG fails to Decommission and remove
the remaining portions of the RILG Facilities, with the exception of Existing
Plant A, at its own expense within one year after such termination, title to
such RILG Facilities will revert to RIRRC.
 
- 8 -

--------------------------------------------------------------------------------


 

ARTICLE V:   ELECTRIC GENERATION DEVELOPMENT
 
 5.1            Development and Relocation of Electric Generation.
 
(a)           RILG shall use commercially reasonable efforts to, or to cause an
Affiliate to, design, develop, construct, install, operate and maintain on the
Sites the RILG Facilities, as follows:
 
(i)           RILG plans to develop or cause the development of Plant C, as
described further on Exhibit B to the Schedule of Definitions, on the Sites
identified on Exhibit A hereto, at RILG’s sole cost and expense.
 
(ii)           RILG plans to relocate or cause the relocation of all or a
portion of Plant B to the Site identified on Exhibit A hereto.  The cost of such
relocation shall be shared equally by RIRRC and RILG; provided that RIRRC’s
financial obligation shall be limited to a maximum of $250,000.  RILG and RIRRC
shall each fund one-half of all deposits, invoices and other expense items as
such payments are required to effect such relocation (subject to the maximum
amount of RIRRC’s obligations described above).
 
(b)           Subject to Sections 4.1(c) and Section 5.6, (i) all development of
electric generation by RILG and its Affiliates, and the Decommissioning of
Existing Plant A, shall be at the sole discretion of RILG, and (ii) all of the
RILG Facilities and all other assets of RILG shall at all times remain the
property of RILG and its Affiliates notwithstanding the mode or method of
installation or attachment on the Landfill.
 
 5.2            Cooperation.
 
(a)           RIRRC shall cooperate in good faith with RILG, in order (i) to
facilitate the planning, permitting and development of Landfill Gas and
electricity interconnections, utilities and other site preparation at the Sites
as may be necessary and appropriate for the construction, relocation, operation
and maintenance of the RILG Facilities, and (ii) to otherwise expedite the
completion of the items set forth in Section 5.1, including without limitation
with respect to applying for and receiving all necessary Approvals.  RILG shall
update and provide progress reports to RIRRC and, upon the reasonable request of
RIRRC, shall provide copies of all Approvals and agreements obtained by RILG and
its Affiliates, absent any confidentiality requirements.
 
(b)           Without limiting the generality of the foregoing, the Parties
acknowledge that RIRRC can affect the quality and quantity of the Landfill Gas
that is conveyed to RILG, and RIRRC and RILG will reasonably cooperate in the
operation of the Landfill to optimize the Landfill Gas production for RILG’s
purposes.  Without limiting the generality of the foregoing, RIRRC will utilize
best management practices to limit the deposit or disposal of construction and
demolition waste containing sulfur in the Landfill.
 
- 9 -

--------------------------------------------------------------------------------


 
     5.3            Testing and Evaluation.  RILG may conduct such tests,
assessments and evaluations as it reasonably deems necessary to determine
whether Landfill Gas and/or Landfill Gas Products can be collected by the Gas
Collection Systems in quantities sufficient to support the RILG Facilities.  A
copy of any such test, assessment or evaluation shall be provided to RIRRC.
 
 5.4            Condensate and Leachate Control, Treatment and Disposal
Systems.  Subject to Section 2.1(a)(vi), RILG shall be responsible for the
collection, treatment to the pretreatment permit limits for transfers to
Publicly Owned Treatment Works, as amended from time to time, that are
applicable to RIRRC, and disposal of all water vapor and secondary condensate
collected, removed or produced by the RILG Facilities (but not leachate or
condensate produced or removed from any other facilities on the Landfill)
downstream of the Demarcation Point.
 
 5.5            Public Utility Status.  RILG and its Affiliates shall have no
obligation to operate any of the RILG Facilities at any time.  RILG and its
Affiliates are not public utilities and do not intend to dedicate their assets
to public service, as those terms are defined under applicable Legal
Requirements, and RILG and its Affiliates may suspend or cease operations if
continued operation would subject them to regulation as a public utility in the
State of Rhode Island or in any other jurisdiction.
 
     5.6            Acquisition of Existing Plant A Assets.
 
(a)           Except as extended in writing by RIRRC, upon the first to occur of
(i) the Commercial Operation Date, or (ii) the Decommissioning Date, time being
of the essence and bargained for in this regard, RILG will, or will cause its
Affiliate to, have Decommissioned Existing Plant A and, will, or will cause its
Affiliate to, convey the Decommissioned Existing Plant A, together with lease
and other real estate rights solely with respect to Existing Plant A
(collectively, the “Existing Plant A Assets”), to RIRRC without any additional
consideration.  Upon such conveyance, RIRRC will be solely responsible for the
dismantling and removal of Existing Plant A at its sole expense, provided that
RIRRC may retain any remaining salvage value associated with the Existing Plant
A Assets.  Notwithstanding the foregoing sentence, RILG will retain all right,
title and interest in and to the Landfill Gas, including without limitation, the
continuing right to develop a project or projects that would utilize such
Landfill Gas, as well as all of its other rights, title and interests under this
Agreement.
 
(b)           In the event that RIRRC determines to obtain the Existing Plant A
Assets prior to the date set therefor in Section 5.6(a), RIRRC may purchase the
Existing Plant A Assets at a purchase price equal to $500,000 for each calendar
month or portion of a calendar month remaining from the date that RIRRC
purchases the Existing Plant A Assets until the Decommissioning Date; provided,
however, that RIRRC may not purchase the Existing Plant A Assets pursuant to
this Section 5.6(b) prior to January 1, 2010.
 
(c)           The conveyance of the Existing Plant A Assets pursuant to this
Section 5.6 will be effected with documentation providing for a quitclaim
transfer of the Existing Plant A Assets that shall be reasonably acceptable to
RILG and RIRRC.
 
- 10 -

--------------------------------------------------------------------------------


 
(d)           In consideration for the right to acquire the Existing Plant A
Assets under this Section 5.6, RIRRC waives, and agrees that it will not
exercise, any right to acquire the RILG Facilities or any other assets of RILG
by eminent domain or other statutory or common law right that it may otherwise
have to acquire the RILG Facilities or any other assets of RILG or its
Affiliates.
 

ARTICLE VI: USE, IMPROVEMENTS AND MAINTENANCE
 
                     6.1            Use of Leased Premises.
 
(a)           RILG and its Affiliates exclusively (except as otherwise provided
in this Agreement to the contrary) shall be permitted to use the Leased Premises
and certain appropriate adjacent or contiguous land owned or controlled by, and
reasonably acceptable to, RIRRC without cost except as otherwise provided
herein, to the extent reasonably necessary for RILG’s and its Affiliates’
facilities and operations hereunder, including the construction and maintenance
of utility lines and the non-exclusive right of ingress and egress at all times
to and from the Leased Premises by way of such adjacent or contiguous land,
provided, however, that RILG and its Affiliates shall not unreasonably interfere
with RIRRC’s landfilling activities at, or access to or from, the
Landfill.  RIRRC shall not grant to any other third party any rights to or
interest in the Leased Premises except as otherwise permitted in this Agreement.
 
(b)           RIRRC reserves a right of reasonable access to the Leased
Premises.  RIRRC shall exercise such right of access in a manner that does not
unreasonably interfere with RILG’s rights hereunder, unless RIRRC’s purpose is
to exercise its rights and remedies under this Agreement following a default by
RILG under, or a termination of, this Agreement.  Except in the case of
emergencies where prior notice shall not be required, such right of access shall
be exercised by advanced written notice to RILG in a timely manner appropriate
under the circumstances.  RIRRC also reserves the right to grant to third
parties easements or other access rights to the Leased Premises as deemed
necessary or appropriate by RIRRC for its use and operation of the Landfill and
to comply with applicable Legal Requirements, such third parties to include, but
not be limited to, any Governmental Body, utility providers, electricity or
other power generators or providers and RIRRC contractors, provided, however,
that such easements or access rights do not unreasonably interfere with RILG’s
and its Affiliates’ use of the Leased Premises.
 
 6.2            Gas Collection Systems.  The Parties acknowledge that RIRRC and
RGS are entering into the Purchase and Sale Agreement which provides for the
possible conveyance of the RIRRC Gas Collection System and the Condensate
Control, Treatment and Disposal System to RGS and into the Services Agreement
which provides for RGS to perform RIRRC’s obligations with respect to the
construction, expansion, operation and maintenance of the Gas Collection Systems
and the operation and maintenance of the Condensate Control, Treatment and
Disposal System.  To the extent that RIRRC is the owner of all or any portion of
the Gas Collection System, RIRRC will cooperate in such manner as RILG may
reasonably request (at RILG’s expense) to ensure the efficient collection and
delivery of Landfill Gas to the RILG Facilities.  Nothing set forth in this
Agreement shall be deemed to limit the rights, obligations and liabilities of
RILG, RIRRC and RGS under such agreements.
 
- 11 -

--------------------------------------------------------------------------------


 
 6.3            Leachate Control, Treatment and Disposal System.  RIRRC shall be
responsible, at its sole cost and expense, for the construction, expansion,
operation and maintenance of the Leachate Control, Treatment and Disposal System
in accordance with Good Engineering Practice, in compliance with all Approvals,
planning documents and other Legal Requirements that are from time to time
applicable to the Leachate Control, Treatment and Disposal System, and as
necessary to meet the reasonable needs of the RILG Facilities and the Gas
Collection Systems as described on Exhibit D.
 
     6.4            Gas Flares.  In the event additional ultra low emissions
flares are required by applicable Legal Requirements, RIRRC and RILG each shall
be responsible for fifty percent (50%) of the cost of acquiring and installing
such flares.  If additional so-called candlestick or enclosed flares are
required by applicable Legal Requirements, then RIRRC shall be responsible for
one hundred percent (100%) of the cost of acquiring and installing such
flares.  The costs associated with all required NOx credits for flare emissions
shall be borne by RILG.
 
                     6.5            Sulfur Treatment.  RILG shall use
commercially reasonable efforts to design, develop, construct, operate and
maintain a sulfur treatment system to reduce the levels of sulfur in the
Landfill Gas to a level that is acceptable under Good Engineering Practice and
applicable Legal Requirements.  RIRRC shall participate in the design of such
system and the final design shall be subject to RIRRC’s consent, which consent
shall not be unreasonably withheld.  RILG and RIRRC shall each provide fifty
percent (50%) of the costs of the design, development and construction of that
sulfur treatment system, as and when incurred. Once the sulfur treatment system
is placed in operation, RIRRC shall reimburse RILG for fifty percent (50%) of
RILG’s out-of-pocket costs in operating and maintaining such sulfur treatment
system, which amounts shall be billed to RIRRC and paid to RILG on a monthly
basis and, at RILG’s election, may be set off by RILG against amounts RILG owes
to RILG owes to RIRRC.  Each invoice provided to RIRRC under this Section 6.5
shall be accompanied by written evidence that RILG incurred the invoiced costs,
which evidence must be reasonably acceptable to RIRRC.
 
     6.6            Liens Arising Through RILG.  RILG shall not, without the
prior written consent of RIRRC: (i) create, allow, or suffer the creation or
continued existence of, any Lien based upon the action or inaction of RILG,
other than a Permitted Lien, on all or any portion of the Leased Premises, the
Gas Collection Systems, the Leachate Control, Treatment and Disposal System, the
Condensate Control, Treatment and Disposal System, or the Landfill or any
interest in or portion of any of the same, or (ii) take or fail to take any
action that would otherwise impair or diminish RIRRC’s title (if any) to the
Leased Premises (subject to RILG’s rights thereto), the Gas Collection Systems,
the Leachate Control, Treatment and Disposal System, the Condensate Control,
Treatment and Disposal System, or the Landfill, or any portion thereof.  In the
event any Lien (other than a Permitted Lien) shall be filed against the Leased
Premises, the Gas Collection Systems, the Leachate Control, Treatment and
Disposal System, the Condensate Control, Treatment and Disposal System, or the
Landfill based upon any action or inaction of RILG, its Affiliates or their
directors, officers, employees, agents, contractors, invitees, representatives,
Affiliates, successors or assigns without the prior written consent of RIRRC,
RILG shall promptly take such action by bonding, deposit or payment as will
remove or satisfy such Lien; provided, however, that RILG may contest in good
faith the validity or amount of any such Lien, and, pending the determination of
such contest, postpone the removal or satisfaction thereof, except that RILG
shall not postpone such removal or satisfaction so long as to permit or cause
any loss of title to all or any part of the Leased Premises, the Gas Collection
Systems, the Leachate Control, Treatment and Disposal System, the Condensate
Control, Treatment and Disposal System, or the Landfill.
 
- 12 -

--------------------------------------------------------------------------------


 
     6.7            Liens Arising Through RIRRC.
 
                                (a)            RIRRC shall not, without the
prior written consent of RILG: (i) create, allow, or suffer the creation or
continued existence of, any Lien based upon the action or inaction of RIRRC
(other than a Permitted Lien) on all or any portion of the RILG Facilities or
the Landfill Gas or any interest in or portion of any of the same, or (b) take
or fail to take any action that would otherwise impair or diminish RILG’s title
(if any) to the RILG Facilities or the Landfill Gas, or any portion thereof.  In
the event any Lien (other than a Permitted Lien) shall be filed against the RILG
Facilities or the Landfill Gas based upon any action or inaction of RIRRC, its
directors, officers, employees, agents, contractors, invitees, representatives,
Affiliates, successors or assigns, RIRRC shall promptly take such action by
bonding, deposit or payment as will remove or satisfy such Lien; provided,
however, that RIRRC may contest in good faith the validity or amount of any such
Lien, and, pending the determination of such contest, postpone the removal or
satisfaction thereof, except that RIRRC shall not postpone such removal or
satisfaction so long as to permit or cause any loss of title to all or any part
of the RILG Facilities or the Landfill Gas.
 
(b)            In the event any Lien, other than a Permitted Lien, has been or
shall be filed against the Leased Premises or the Landfill (including Liens
against rights to Landfill Gas before its sale to RILG) that is not expressly
subject and subordinate to the rights granted RILG under this Agreement, based
upon any action or inaction of RIRRC, RIRRC shall promptly take such action by
bonding, deposit or payment as will subordinate, remove or satisfy the Lien;
provided, however, that RIRRC may contest in good faith the validity or amount
of any such Lien, and, pending the determination of such contest, postpone the
subordination, removal or satisfaction thereof, except that RIRRC shall not
postpone such removal or satisfaction so long as to permit or cause any loss of
RILG’s rights in all or any part of the Leased Premises or the Landfill Gas, or
otherwise interfere with RILG’s and its Affiliates’ quiet enjoyment of the
Leased Premises pursuant to Section 13.6.
 
 
  6.8
Alterations.

 
                (a)            Subject to the provisions of Section 6.6 and the
prior written consent of RIRRC (which consent shall not be unreasonably
withheld, delayed or conditioned), RILG, in its discretion, shall have the right
from time to time to make, or cause to be made, at its sole cost and expense,
repairs, improvements, additions, alterations and changes, in or to, the Leased
Premises, in each case to the extent it deems necessary or desirable to carry on
any activity or use permitted under this Agreement, provided that any such
repairs, improvements, additions, alterations or changes shall not interfere
with RIRRC’s use of, or access to or from, the Landfill, except as contemplated
under this Agreement, and provided, further, that all such repairs,
improvements, additions, alterations and changes shall be undertaken and
completed in accordance with all applicable Legal Requirements.
 
- 13 -

--------------------------------------------------------------------------------


 
                              (b)           Subject to the provisions of Section
6.6, RIRRC, in its discretion, shall have the right from time to time to make,
or cause to be made, at its sole cost and expense, repairs, improvements,
additions, alterations and changes, in or to the Landfill in each case to the
extent it deems necessary or desirable, provided that any such repairs,
improvements, additions, alterations or changes shall not unreasonably interfere
with RILG’s and its Affiliates’ use of, or access to or from, the Leased
Premises or unreasonably interfere with, restrict, limit, decrease or otherwise
impair the quantity or quality of Landfill Gas collected by the Gas Collection
Systems.
 
(c)            Notwithstanding the above, RIRRC and RILG agree to cooperate with
RGS to incorporate designs RILG reasonably requests to enhance the operation of
the Gas Collection Systems, the RILG Facilities and any other uses RILG makes of
the Landfill Gas.
 
(d)            Notwithstanding anything herein to the contrary, all operations
of the collection and treatment of Landfill Gas shall be performed in accordance
with all Environmental Laws.
 

ARTICLE VII:   ENVIRONMENTAL ATTRIBUTES
 
 7.1            Identification and Commercialization of Environmental
Attributes.  RILG shall exercise commercially reasonable efforts to acquire and
sell, or otherwise extract value from Environmental Attributes.  Among other
things, RILG shall, at its sole cost and expense: (1) prepare and file any
document, application, registration or certificate; (2) institute or prosecute
any proceeding, hearing, action or make any claim before any Governmental Body;
(3) negotiate any contract, agreement or other arrangement, or (4) take any and
all other action that RILG deems necessary or advisable with respect to the
identification, acquisition or sale of any Environmental Attribute, provided,
however that no document shall be filed or action taken by RILG in the name of
RIRRC without RIRRC’s approval.  Nothing herein shall be deemed as an obligation
of RILG to identify or pursue any and all opportunities with respect to
Environmental Attributes.  RILG shall have full and complete discretion to
determine which Environmental Attribute, if any, shall be identified and
commercialized and there shall be no penalty or liability imposed on RILG for
its failure, or unsuccessful attempt, to identify and commercialize any
Environmental Attribute or to receive any particular value for any Environmental
Attribute.
 
 7.2            Cooperation.  Notwithstanding anything contrary contained
herein, RIRRC shall cooperate in good faith with and as requested by RILG with
respect to matters undertaken by RILG pursuant to Section 7.1.  Such cooperation
shall include, but not be limited to, RIRRC’s execution of applications,
certificates, filings, agreements and other documents as RILG may reasonably
request, provided, however, that RIRRC has reviewed and approved any such
document and that execution of such document imposes no material liability upon
RIRRC, unless RIRRC agrees to execute such document notwithstanding such
liability.
 
 7.3            Distribution of Net Revenue.
 
(a)           Until the Commercial Operation Date, (i) all revenues received by
RILG or RIRRC with respect to Environmental Attributes relating to Existing
Plant A shall be shared between RIRRC and RILG in accordance with the terms of
the Environmental Attribute Agreement dated as of August 1, 2003 between
Ridgewood Providence Power and RIRRC (the “RPPP Environmental Attribute
Agreement”) with RILG having the rights and obligations of Ridgewood Providence
Power under such agreement, and (ii) all revenues received by RILG or RIRRC with
respect to Environmental Attributes relating to Plant B shall be shared between
RIRRC and RILG in accordance with the terms of the Environmental Attribute
Agreement dated as of August 1, 2003 between Ridgewood Generation and RIRRC (the
“RRIG Environmental Attributes Agreement”) with RILG having all of the rights
and obligations of Ridgewood Generation under such agreement.
 
- 14 -

--------------------------------------------------------------------------------


 
(b)           Beginning with the Commercial Operation Date, (i) the Existing
Environmental Attribute Agreements shall automatically terminate, and (ii) all
revenues received by RILG or RIRRC from the sale of Environmental Attributes
minus all acquisition or sale costs incurred by RILG and/or RIRRC shall be
included in all other Net Revenues for purposes of calculating Royalty Payments
pursuant to Section 3.1(b), and no additional compensation will be paid for the
Environmental Attributes under this Article VII.
 

ARTICLE VIII:   FORCE MAJEURE
 
 8.1            Force Majeure.  No Party to this Agreement shall be liable for
any failure to perform the terms of this Agreement (other than a failure to make
a payment under this Agreement) effected by an Event of Force Majeure, whether
wholly or in part, during the occurrence of an Event of Force Majeure.  The
affected Party’s performance shall be immediately excused, but only to the
extent and for so long as it is prevented by such Event of Force Majeure;
provided, that the Party invoking this provision has given notice and reasonably
full particulars of such Event of Force Majeure in writing within a reasonable
time after the occurrence of the event relied on; provided, further, that the
affected Party shall make commercially reasonable efforts to prevent and to
mitigate the effects of the occurrence of the Event of Force Majeure.  If it is
determined that an Event of Force Majeure has occurred then the affected Party
shall be entitled to suspend its performance under this Article VIII for no more
than twelve months.
 
ARTICLE IX:   INSURANCE; CASUALTY; CONDEMNATION
 
 9.1            Insurance Requirements.
 
(a)           RILG shall carry and maintain insurance in full force and effect
throughout the term of this Agreement, at its sole cost, with Acceptable
Insurance Companies or through self-insurance retentions (only if RILG
demonstrates to the satisfaction of RIRRC the financial ability to do so) in
amounts no less than, and with deductibles not more than, the liability,
insurance coverage set forth on the attached Exhibit F.
 
(b)           RIRRC shall carry and maintain insurance throughout the term of
this Agreement, at its sole cost, with Acceptable Insurance Companies or through
self-insurance retentions (only if RIRRC demonstrates to the satisfaction of
RILG the financial ability to do so) and deductibles in amounts customarily
maintained by RIRRC and other similarly situated waste management systems with
respect to works and projects of like character.
 
(c)           Each Party shall obtain from its insurers with respect to such
insurance, endorsements (i) naming as additional insured under such policy the
other Party and the other Party’s successors and assigns (collectively, the
“Additional Insureds”); (ii) providing full waivers of subrogation against the
Additional Insureds with respect to any liability, property and workers’
compensation policies (provided such waivers do not cause any increase in the
applicable premiums payable by the Party carrying such insurance); (iii)
providing that all self-insured retentions and deductibles and the premium costs
of all such policies shall be for the sole account of the Party carrying such
insurance and to the exclusion of the Additional Insureds; (iv) providing that
such policies are primary as respects the Additional Insureds, regardless of any
“excess” or “other insurance” clauses therein; and (v) providing that
cancellations of, or material changes to, such policies shall not become
effective until 30 days after notice thereof has been delivered to the other
Party.  Each Party shall deliver to the other Party certificates of insurance
evidencing the coverage and endorsements described in this Section 9.1.
 
- 15 -

--------------------------------------------------------------------------------


 
 9.2            Casualty.  RILG shall give prompt written notice to RIRRC of any
casualty to any RILG Facilities or any part thereof which causes such facilities
to become Damaged Facilities.  In the event of such casualty, all proceeds of
insurance shall be payable either (1) to a Lender financing the Damaged
Facilities or, (2) if there is no Lender financing the Damaged Facilities or
such Lender does not require payment of insurance proceeds to it, to
RILG.  Subject to any rights that a Lender may have with respect to such
insurance proceeds, RILG shall use such proceeds, at RILG’s option, either (i)
to fund reconstruction of the Damaged Facilities, or (2) to construct
Replacement Facilities reasonably acceptable to RIRRC serving the same function
as such Damaged Facilities, or (3) to repay any outstanding indebtedness of RILG
or its Affiliates that is secured by the Damaged Facilities.  If the insurance
proceeds are used to reconstruct the Damaged Facilities, the Damaged Facilities
shall be promptly and diligently restored to at least the equivalent of their
condition immediately prior to the casualty, and disbursements of such insurance
proceeds (and any deficiency) shall be in accordance with disbursement
procedures reasonably acceptable to RIRRC.  If the insurance proceeds (and any
deficiency) are used to construct Replacement Facilities, the Replacement
Facilities shall be promptly and diligently constructed, and disbursements of
such insurance proceeds (and any deficiency) shall be in accordance with
disbursement procedures reasonably acceptable to RIRRC.  Notwithstanding
anything in this Section 9.2 to the contrary, if RILG elects to terminate the
Agreement pursuant to Section 4.1 before reconstruction of the Damaged
Facilities or construction of the Replacement Facilities has been completed,
then, subject to any rights that a Lender may have with respect to the insurance
proceeds, any excess proceeds shall be delivered to RILG for RILG’s own use,
whether or not related to the Landfill.  For purposes of this Section 9.2,
“excess proceeds” shall be any insurance proceeds not required to restore the
Damaged Facilities to full operation or to complete the Replacement Facilities.
 
 9.3            Condemnation.  Except with respect to a condemnation proceeding
instituted by, or for the benefit of, RIRRC, if, at any time during the Term of
this Agreement, the Landfill, the Landfill Gas, the Gas Collection Systems, the
Leachate Control, Treatment and Disposal System, the Condensate Control,
Treatment and Disposal System, or the RILG Facilities, or any part thereof or
interest therein, shall be taken or damaged by reason of any public improvement
or condemnation proceeding, or in any other manner, or should RILG or RIRRC
receive any notice or other information regarding such proceeding, the Party
receiving such notice or other information shall give prompt written notice
thereof to the other Party.  Subject to any rights that a Lender may have with
respect to any resulting Condemnation Proceeds, each of RILG and RIRRC shall be
entitled to all Condemnation Proceeds relating to property owned by it, and
shall be entitled at its option to commence, appear in and prosecute in its own
name any action or proceedings.  In the event any portion of the Landfill, the
Landfill Gas, the Gas Collection Systems, the Leachate Control, Treatment and
Disposal System, the Condensate Control, Treatment and Disposal System, or the
RILG Facilities is so taken or damaged, the Condemnation Proceeds shall be used
to the extent required to repair any damage to such facilities caused by the
condemnation, upon the conditions set forth in Section 9.2 above relating to
insurance proceeds.
 
- 16 -

--------------------------------------------------------------------------------


 

ARTICLE X:   DEFAULT
 
 10.1          Events of Default.  An “Event of Default” shall mean the
occurrence of any one or more of the following events set forth below in this
Section:
 
(a)           any failure by either Party to pay any undisputed amount due under
this Agreement when due and such failure is not remedied within ten (10)
Business Days (or such longer period provided for in this Agreement) after
written notice of such failure is given to such Party by the other Party; or
 
(b)           any representation or warranty made by either Party in this
Agreement shall prove to have been false or misleading in any material respect
when made, and such false or misleading representation has a Material Adverse
Effect on the other Party or the other Party’s rights under this Agreement;
provided that such a misrepresentation may be cured if such representation or
warranty is made true within thirty (30) days after the Party making such
representation or warranty first became aware that it was false, incorrect or
breached in any material respect and (ii) such cure removes any Material Adverse
Effect on the other Party or the other Party’s rights under this Agreement of
such fact, circumstance or condition being otherwise than as first represented;
or
 
(c)           any failure by either Party to perform any material covenant set
forth in this Agreement which is not excused by Force Majeure which is not cured
within thirty (30) days after written notice thereof is given to such Party by
the other Party (or within such longer period of time, not to exceed three (3)
months, as is necessary for such Party with the exercise of diligence to cure
such failure, if such failure is susceptible to cure but cannot be cured with
the exercise of diligence within such 30-day period, and if such Party commences
within such 30-day period and thereafter diligently and in good faith prosecutes
the curing of such failure); or
 
(d)           any failure by either Party (“Cited Party”), to cure or contest
any citation or complaint which may be made by the U.S. Environmental Protection
Agency (“EPA”) or Rhode Island Department of Environmental Management (“DEM”)
against the Cited Party or failure to satisfy a final judgment or comply with a
final order issued on any citation or complaint issued by EPA or DEM, in each
case arising out of the Cited Party’s operations on the Landfill; or
 
(e)           either Party (i) becoming insolvent or making an assignment for
the benefit of creditors or admitting in writing its inability to pay its debts
as they become due; (ii) generally not paying its debts as they become due;
(iii) having a receiver, trustee or custodian appointed for, or taking
possession of, all or substantially all of the assets of such Party, either in a
proceeding brought by such Party or in a proceeding brought against such Party
and such appointment is not discharged or such possession is not terminated
within 90 days after the effective date thereof or such Party consents to or
acquiesces in such appointment or possession; or (iv) filing a petition for
relief under the United States Bankruptcy Code or any other present or future
federal or state insolvency, bankruptcy or similar law (collectively, the
“Applicable Bankruptcy Law”) or an involuntary petition for relief is filed
against such Party under any Applicable Bankruptcy Law and such involuntary
petition is not dismissed within 90 days after the filing thereof or an order
for relief naming such Party is entered under any Applicable Bankruptcy Law or
any composition, rearrangement, extension, reorganization or other relief of
debtors now or hereafter existing is requested or consented to by such Party.
 
- 17 -

--------------------------------------------------------------------------------


 
 10.2          Remedies Upon an Event of Default.  If an Event of Default occurs
during the term of this Agreement, the Non-Defaulting Party may, for so long as
the Event of Default is continuing (and so long as it is not the Defaulting
Party with respect to any other Event of Default) terminate this Agreement and
exercise any right it may possess at law or in equity including, but not limited
to, seeking specific performance and/or monetary damages; provided that (a)
RIRRC shall have the right to terminate this Agreement and utilize for its sole
benefit all Landfill Gas not then otherwise used for energy production by RILG
or its Affiliate only upon the occurrence of an Event of Default by RILG under
Section 10.1(a) (failure to make required payments), Section 10.1(c) (covenants)
or Section 10.1(e) (bankruptcy) and (b) the occurrence of an Event of Default
without a termination of this Agreement shall not affect either Party’s
obligations to comply with Environmental Law and all Legal Requirements or to
pay the Royalty Payment and any other monetary payments required to be made
hereunder.
 
 10.3          Cure Rights.  Without limiting any other rights of RILG under
this Agreement, if RIRRC is the Defaulting Party under this Agreement, RILG
shall have the option to elect to cure the Event of Default at the expense of
RIRRC.  RILG shall deduct such costs to cure from amounts due to RIRRC under
Section 3.1.  RILG shall deliver to RIRRC a written notice stating that it has
elected to exercise such right to cure and that it will promptly commence to
cure or cause to be cured all such Events of Default and breaches susceptible of
being cured by RILG, and that it will, during the cure period, diligently
attempt in good faith to complete the curing of, to the reasonable satisfaction
of RIRRC, all such Events of Default.  Nothing set forth herein shall be deemed
to create any obligation of RILG to cure any Event of Default.
 

ARTICLE XI:   LIMITATION OF REMEDIES AND LIABILITY
 
 11.1          Limitation of Remedies, Liability and Damages.  NEITHER PARTY
SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT
DAMAGES, LOST REVENUES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, BY
STATUTE, IN TORT OR CONTRACT UNDER ANY INDEMNITY PROVISION OR OTHERWISE.  TO THE
EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE PARTIES
ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE, OR
OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT, AND THE DAMAGES
CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM OR LOSS.
 
- 18 -

--------------------------------------------------------------------------------


 
 11.2          Mitigation.  Each Party agrees that the provisions of this
Agreement set forth the rights and obligations of the Parties in the event of a
breach of the terms hereof, and that in the case of any provision for which one
or more express remedies or measure of damages is herein provided, neither Party
shall have any duty to mitigate any such damages that it may incur as a result
of the other Party’s performance or non-performance of this Agreement, except to
the extent the terms of this Agreement expressly require the taking of action
that would constitute such a mitigation.  Each Party shall have the duty to
mitigate any damages for which no express remedies or measure of damages is
herein provided.
 

ARTICLE XII:   TAXES
 
     12.1          Taxes.  Throughout the term of this Agreement, (i) RILG shall
pay, or cause to be paid, as and when the same become due, all taxes,
assessments, special assessments, excises, levies, payments in lieu of taxes and
other charges and governmental impositions of any description (“Taxes”) levied,
assessed, charged or imposed upon RILG’s interest in the RILG Facilities and
other personal property and assets owned by RILG and used in connection
therewith, and (ii) although the Parties acknowledge that RIRRC is a tax exempt
entity, RIRRC shall pay, or cause to be paid, as and when the same become due,
all Taxes levied, assessed, charged or imposed upon the Leased Premises (“Taxes
on Realty”) should RIRRC’s tax exempt status change such that such Taxes on
Realty become payable by RIRRC.  Neither Party shall assert a claim for Taxes
against the other Party.
 
     12.2          Contests.
 
(a)           RILG may contest the validity or amount of any Taxes, and RIRRC
may contest the validity or amount of any Tax on Realty, provided that the
contesting Party shall not allow any such tax to remain unpaid for such length
of time as shall permit any part or all of the Leased Premises or the Landfill
to be sold or foreclosed or subjected to a Lien for the nonpayment of the same.
 
(b)           Although the Parties acknowledge that RIRRC is a tax exempt entity
not subject to Taxes on the Leased Premises, should RIRRC’s tax exempt status
change such that RIRRC is required to pay Taxes on the Leased Premises, RIRRC,
at its expense, may attempt at any time to obtain a lowering of the assessed
valuation of the Leased Premises for the purpose of reducing Taxes thereon.  In
such event, upon request, RILG will exercise commercially reasonable efforts to
cooperate with RIRRC, at RIRRC’s expense, in effecting such a reduction.  Any
tax refund resulting from such proceeding (i) attributable to periods prior to
the term of this Agreement shall be allocated to RIRRC, and (ii) attributable to
periods during the term shall be allocated to each Party in proportion to the
amount of Taxes paid by it.
 
(c)           Neither Party shall be required to join in any action or
proceeding referred to in this Section 12.2 unless required by law in order to
make such action or proceeding effective, in which event, any such action or
proceeding may be taken by the other Party in the name of, but without expense
to, the other Party.
 

ARTICLE XIII: REPRESENTATIONS AND WARRANTIES OF RIRRC
 
RIRRC hereby represents and warrants to RILG as follows as of the Effective
Date:
 
- 19 -

--------------------------------------------------------------------------------


 
     13.1          Organization; Authorization; Enforceability.  RIRRC is a
public corporation duly organized, validly existing and in good standing under
the laws of the State of Rhode Island.  It has all requisite power and authority
to own, lease and operate its material assets and properties, to carry on its
business as is now being conducted and to consummate the transactions
contemplated by this Agreement.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary action required on the part of
RIRRC.  This Agreement constitutes the legal, valid and binding agreement of
RIRRC enforceable against it in accordance with its terms, except as such
enforceability may be limited by law or by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and general
principles of equity (regardless of whether enforcement is considered in a
proceeding at law or in equity) and that the remedy of specific enforcement or
of injunctive relief is subject to the discretion of the court before which any
proceeding therefore may be brought.
 
 13.2          Non-Contravention; Approvals; Litigation; Bankruptcy.  The
execution, delivery and performance of this Agreement by RIRRC (a) does not and
will not, with or without the giving of notice or the lapse of time, or both,
violate, conflict with, or result in the breach of any covenant, agreement or
understanding to which RIRRC is a party, (b) does not and will not violate any
statute, regulation, administrative order, judgment or decree binding upon
RIRRC, and (c) does not require that RIRRC obtain the Approval of any
Governmental Body or any third party, other than Approvals that have been
obtained.  RIRRC is not subject to any outstanding order, ruling, decree,
judgment or stipulation that would have a Material Adverse Effect on the ability
of RIRRC to enter into this Agreement or to perform its obligations under this
Agreement.  RIRRC is not subject to any pending or, to its knowledge, threatened
litigation, which if adversely determined could have a Material Adverse Effect
on RIRRC’s ability to execute, deliver and perform its obligations under this
Agreement, or that seeks to enjoin the consummation of the transactions
contemplated by this Agreement.  No bankruptcy, insolvency, reorganization,
receivership or other arrangement proceedings are pending against or being
contemplated by RIRRC and, to its knowledge, no such proceedings have been
threatened against it.
 
     13.3         Regulatory Approvals.  To the best of RIRRC’s knowledge,
without further investigation, RIRRC has obtained all Approvals required to be
obtained by it and complied with all Legal Requirements (including without
limitation all Environmental Laws) applicable to RIRRC in connection with the
operation of the Landfill, including the Gas Collection Systems, the Condensate
Control, Treatment and Disposal System, and the Leachate Control, Treatment and
Disposal System, except where such failure or non-compliance would not have a
Material Adverse Effect on the rights granted to RILG or any Affiliate of RILG
under this Agreement, the Purchase and Sale Agreement or the Services
Agreement.  To the best of RIRRC’s knowledge, without further investigation,
RIRRC has made all filings required to be made by it with any Governmental Body
in connection with the operation of the Landfill, including the Gas Collection
Systems, the Condensate Control, Treatment and Disposal System, and the Leachate
Control, Treatment and Disposal System, except where such failure or
non-compliance would not have a Material Adverse Effect on the rights granted to
RILG or any Affiliate of RILG under this Agreement, the Purchase and Sale
Agreement or the Services Agreement or the ability of RIRRC to perform its
obligations under this Agreement, the Purchase and Sale Agreement or the
Services Agreement.
 
- 20 -

--------------------------------------------------------------------------------


 
     13.4          Approvals to Operate.  To the best of RIRRC’s knowledge,
without further investigation, no additional Approvals are required in order for
RGS to operate the Gas Collection Systems and to perform its obligations under
the Services Agreement, Environmental Laws and all Legal Requirements except
where the failure to so obtain any such Approvals would not have a Material
Adverse Effect on the rights of RILG or any Affiliate of RILG under this
Agreement, the Purchase and Sale Agreement or the Services Agreement or the
ability of RIRRC to perform its obligations under this Agreement, the Purchase
and Sale Agreement or the Services Agreement.
 
     13.5          Conflicts with Laws.  To the best of RIRRC’s knowledge,
without further investigation, there are no current violations by RIRRC or any
Affiliate of RIRRC of any Environmental Laws or Legal Requirements pertaining to
the Landfill that will have a Material Adverse Effect on the operation of the
Landfill, the Gas Collection Systems, the Condensate Control, Treatment and
Disposal System, or the Leachate Control, Treatment and Disposal System.
 
     13.6          Warranty of Title/Quiet Enjoyment.  RIRRC has good title to
the Landfill, Landfill Gas and the Leased Premises, free and clear of all Liens,
except for Permitted Liens and Liens that do not have a Material Adverse Effect
on the rights of RILG or any Affiliate of RILG under this Agreement, the
Purchase and Sale Agreement or the Services Agreement or RIRRC’s ability to
comply with the terms hereof or thereof.  Other then the 1987 Lease Agreement
and the 2003 Site Lease and Landfill Gas Delivery Agreement, RIRRC has not
entered into any lease, agreement or other document conveying or disposing of
any right, title or interest in the Landfill Gas, the Sites or any other portion
of the Landfill.  RIRRC covenants that, during the term of this Agreement,
provided no Event of Default has occurred and is continuing, RILG’s quiet use
and peaceful enjoyment of the Landfill Gas, the Leased Premises and its rights
hereunder shall not be disturbed or interfered with by RIRRC or any person or
entity claiming by, through or under RIRRC or any predecessor in title to RIRRC,
and RIRRC agrees to defend the title to the Leased Premises against any claims
which materially interfere with RILG’s quiet use and enjoyment of the Leased
Premises.
 

ARTICLE XIV:   REPRESENTATIONS AND WARRANTIES OF RILG
 
RILG hereby represents and warrants to RIRRC as follows as of the Effective
Date:
 
     14.1          Organization; Authorization; Enforceability.  RILG is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware.  It has all requisite power and
authority to own, lease and operate its material assets and properties, to carry
on its business as is now being conducted and to consummate the transactions
contemplated by this Agreement.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary action required on the part of
RILG.  This Agreement constitutes the legal, valid and binding agreement of RILG
enforceable against it in accordance with its terms, except as such
enforceability may be limited by law or by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and general
principles of equity (regardless of whether enforcement is considered in a
proceeding at law or in equity) and that the remedy of specific enforcement or
of injunctive relief is subject to the discretion of the court before which any
proceeding therefore may be brought.
 
- 21 -

--------------------------------------------------------------------------------


 
     14.2          Non-Contravention; Approvals; Litigation; Bankruptcy.  The
execution, delivery and performance of this Agreement by RILG (a) does not and
will not, with or without the giving of notice or the lapse of time, or both,
violate, conflict with, or result in the breach of any covenant, agreement or
understanding to which RILG is a party, (b) does not and will not violate any
statute, regulation, administrative order, judgment or decree binding upon RILG,
and (c) does not require that RILG obtain the Approval of any Governmental Body
or any third party, other than Approvals that have been obtained or that are not
yet required.  RILG is not subject to any outstanding order, ruling, decree,
judgment or stipulation that would have a Material Adverse Effect on the ability
of RILG to enter into this Agreement or to perform its obligations under this
Agreement.  RILG is not subject to any pending or, to its knowledge, threatened
litigation, which if adversely determined could have a Material Adverse Effect
on RILG’s ability to execute, deliver and perform its obligations under this
Agreement, or that seeks to enjoin the consummation of the transactions
contemplated by this Agreement.  No bankruptcy, insolvency, reorganization,
receivership or other arrangement proceedings are pending against or being
contemplated by RILG and, to its knowledge, no such proceedings have been
threatened against it.
 
     14.3          Regulatory Approvals.  RILG has obtained all Approvals
required to be obtained by it as of the Effective Date and has complied with all
Legal Requirements, pertaining to its execution and delivery of this
Agreement.  RILG has made all filings required to be made by it prior to the
Effective Date with any Governmental Body in connection with its execution and
delivery of this Agreement.
 

ARTICLE XV:   ADDITIONAL REPRESENTATIONS AND COVENANTS
 
     15.1          No Other Representations or Warranties.  Each of the Parties
acknowledges that it has entered into this Agreement in reliance upon the
express representations and warranties set forth in this Agreement and not upon
any other representations or warranties.
 
     15.2          Compliance with Laws; Authorizations.  Each Party covenants
that at all times during the Term it will comply with all Legal Requirements or
other legal or regulatory determinations of any Governmental Body applicable to
it or its properties, and shall obtain, maintain and keep in force all Approvals
necessary for it to perform its obligations under this Agreement.  Each Party
further covenants that to the extent any requirement in this Agreement with
respect to the Gas Collection Systems, the Condensate Control, Treatment and
Disposal System, or the Leachate Control, Treatment and Disposal System
conflicts with applicable Legal Requirements, the Legal Requirements will
govern.
 
     15.3          Additional Covenants.
 
(a)           RIRRC shall use commercially reasonable efforts to:
 
- 22 -

--------------------------------------------------------------------------------


 

(i)           cooperate in the development and operation of the RILG Facilities
so as to maximize the production and sale of electric generation fueled by
Landfill Gas while maintaining full  compliance with all Legal Requirements,
including, without limitation, Environmental Law;

 
(ii)           avoid any unreasonable interference with RILG’s use of Landfill
Gas or the operation of the RILG Facilities;
 
(iii)         refrain from any action that would destroy, adulterate or
otherwise damage the Landfill Gas at the Landfill, except as may be required by
applicable Legal Requirements, including, without limitation, Environmental Law;
 
(iv)         refrain from damaging or destroying any part of the RILG Facilities
(other than the dismantling Existing Plant A pursuant to Section 5.6) or any
structures, fixtures or personal property of RILG and its Affiliates erected on,
affixed to or at the Leased Premises, and in the event such damage or
destruction is caused to such property, to reimburse RILG for such damage or
destruction (other than damage or destruction resulting from normal wear and
tear);
 
(v)          refrain from entering into any contract or agreement that conflicts
with, interferes with or compromises RILG’s and its Affiliates’ rights hereunder
except as permitted hereunder; and
 
(vi)         prevent any of its independent contractors, agents, employees or
invitees from committing such interference or causing such disruption or
destruction as described in (ii) through (v) above.
 
(b)           RIRRC shall not seek to change any zoning classification
applicable to all or any part of the Leased Premises or any permit issued with
respect to the Leased Premises without RILG’s written consent, which consent
shall not be unreasonably withheld, delayed or conditioned.  RILG may withhold
its consent if, in RILG’s reasonable opinion, the requested zoning or permit
change would adversely affect any of RILG’s or any of its Affiliates’ activities
permitted in this Agreement, even if RILG is not at the time of the request
conducting any of the permitted activities.
 
(c)           RIRRC and RILG agree to exchange information for planning and
coordination to facilitate the safe and orderly development and operation of the
Landfill as well as maximize the collection of Landfill Gas from and production
of electricity at the RILG Facilities while maintaining full compliance with
Environmental Law and all other Legal Requirements.
 
(d)           RILG’s operations shall not interfere with the activities of RIRRC
at the Landfill in general, unless such interference is necessary to comply with
applicable Legal Requirements, including Environmental Law, or to continue or
maintain the RILG Facilities’ operation at anticipated levels and, in such
event, RILG shall use commercially reasonable efforts to avoid and minimize (in
duration and scope) any such interference; provided, however, that RILG’s
operations shall not cause RIRRC to be in violation of any Legal Requirements
and, in the event that such operations do cause RIRRC to be in violation of any
Legal Requirement, the Parties agree to discuss and negotiate in good faith a
resolution that both enables RIRRC to comply with all Legal Requirements and
does not materially and unreasonably reduce, limit or restrict RILG’s operations
hereunder.  RILG shall conduct all of its operations at the Landfill in
accordance with Good Engineering Practice and all Legal Requirements, including,
without limitation, Environmental Law.
 
- 23 -

--------------------------------------------------------------------------------


 
(e)           RILG shall use commercially reasonable efforts to construct,
operate, maintain and administer the RILG Facilities, including the disposal of
all Hazardous Materials, in accordance with Good Engineering Practice, in
compliance with all Permits and applicable Legal Requirements and in accordance
with the terms hereof and to the extent set forth herein.
 

ARTICLE XVI:   INDEMNIFICATION
 
 16.1          RILG Indemnification.  Except with respect to indemnification for
Environmental Claims, which is provided pursuant to Section 16.3 hereof, RILG
shall indemnify, defend and save and hold RIRRC and each of its Affiliates,
employees, directors, officers, representatives, successors and assigns, jointly
and severally, harmless from and against any and all claims, demands, losses,
costs (including, without limitation, attorney’s fees and legal costs),
expenses, damages, fines, suits, actions, proceedings, causes of action,
obligations and liabilities of whatever character (each individually a “Loss”)
due to: (a) injury to or death of persons, (including, without limitation RILG’s
employees and notwithstanding any defense to such indemnification available to
RILG under any worker’s compensation statute); or (b) loss or destruction of or
damage to property; provided that, in the case of (a) and (b) above, such
indemnity obligation is limited to the extent of Loss caused by any intentional
misconduct or negligent act or omission of RILG or its employees and RILG’s
subcontractors or their employees or anyone acting on RILG’s
behalf.  Notwithstanding the above, nothing in this provision shall be construed
to limit any right that RILG may have to seek common law or statutory indemnity
and/or contribution from RIRRC.  In addition, RILG shall indemnify, defend and
save and hold harmless RIRRC, its successors and assigns, from and against any
Loss due to breach of its representations and warranties contained in this
Agreement.
 
 16.2          RIRRC Indemnification.  Except with respect to indemnification
for Environmental Claims, which is provided pursuant to Section 16.3 hereof,
RIRRC shall indemnify, defend and save and hold RILG and each of its members,
Affiliates, employees, directors, officers, representatives, successors and
assigns, jointly and severally, harmless from and against any Loss due to: (a)
any flares on the Landfill not having all required Approvals on the Effective
Date; (b) injury to or death of persons, (including, without limitation, RIRRC’s
employees and notwithstanding any defense to such indemnification available to
RIRRC under any worker’s compensation statute); or (c) loss or destruction of or
damage to property; provided that, solely in the case of (b) and (c) above, such
indemnity obligation is limited to the extent of Loss caused by any intentional
misconduct or negligent act or omission of RIRRC or its employees and RIRRC’s
subcontractors or their employees or anyone acting on RIRRC’s
behalf.  Notwithstanding the above, nothing in this provision shall be construed
to limit any right that RIRRC may have to seek common law or statutory indemnity
and/or contribution from RILG.  In addition, RIRRC shall indemnify, defend and
hold harmless RILG, its successors and assigns, from and against any Loss due to
breach of its representations and warranties contained in this Agreement.
 
- 24 -

--------------------------------------------------------------------------------


 
 16.3          Environmental Indemnity.
 
(a)           RIRRC shall indemnify, defend and save and hold RILG and each of
its partners, Affiliates, employees, directors, officers, representatives,
successors and assigns, jointly and severally, harmless from and against any
Environmental Claim, including, but not limited to, reasonable expenses for
legal (including, without limitation, attorney’s fees), accounting, consulting,
engineering, investigation, cleanup, response, removal and/or disposal and other
remedial costs, directly or indirectly imposed upon, incurred by or asserted
against RILG arising out of or in connection with any Environmental Claims by
any person or person (including, without limitation, a Governmental Body) not
arising from:  (1) RILG’s gross negligence or intentional misconduct; (2) RILG’s
failure to comply with applicable Legal Requirements; or (3) the operation of
the RILG Facilities.
 
(b)           RILG shall indemnify, defend and save and hold RIRRC and each of
its partners, Affiliates, employees, directors, officers, representatives,
successors and assigns, jointly and severally, harmless from and against any
Environmental Claim, including, but not limited to, reasonable expenses for
legal (including, without limitation, attorney’s fees), accounting, consulting,
engineering, investigation, cleanup, response, removal and/or disposal and other
remedial costs, directly or indirectly imposed upon, incurred by or asserted
against RIRRC arising out of or in connection with any Environmental Claims by
any person or person (including, without limitation, a Governmental Body)
arising directly from:  (1) RILG’s gross negligence or intentional misconduct;
(2) RILG’s failure to comply with applicable Legal Requirements; or (3) the
construction, operation or maintenance of the RILG Facilities; provided,
however, that this Section 16.3(b) shall not apply to Environmental Claims with
respect to failure of any flares on the Landfill to have all required Approvals
on the Effective Date, which is addressed in Section 16.2.
 
     16.4          Notice Required; Cooperation.  An Indemnified Party seeking
to be indemnified under this Agreement shall provide the Indemnifying Party from
which it is seeking such indemnification prompt written notice of the matter for
which such Indemnified Party is seeking indemnification.  Such notice seeking
indemnification shall set forth the particulars of the claim and include a copy
of any claim, petition, complaint or other writing giving rise to such claim for
indemnification.  Such Indemnifying Party shall provide written acknowledgment
that either it will assume the defense and indemnification hereunder or disputes
indemnification applies within fourteen (14) days of receipt of notification of
a claim.  Upon such acknowledgment by the Indemnifying Party that it will assume
the defense and indemnification of such claim, such Party may assert any
defenses it deems advisable in its sole discretion, including, without
limitation, defenses that are or would otherwise be available to the Indemnified
Party(ies).  The Indemnified Party shall cooperate with the defense of any
claim.  Cooperation shall include, but not be limited to, permitting counsel
selected by the Indemnifying Party to represent it; making any officers or
employees available to defense counsel for interview or to give testimony;
making the RILG Facilities, the Leased Premises or the Landfill available to
defense counsel and any experts hired in connection with the defense of any
claim; and making all documents and items relevant to the claim available to
defense counsel.  The indemnification provided hereunder shall include any
reasonable costs incurred by the Indemnified Party at the request of, or to
cooperate fully with, the Indemnifying Party.  The Indemnified Party may not
compromise or settle the claim without waiving indemnification hereunder unless
such Indemnified Party obtains the prior written consent of the Indemnifying
Party.  If the Indemnifying Party fails or refuses to assume the defense of any
claim for which it has been given notice under this Section 16.4, the
Indemnified Party may itself defend against such claim, and, after commencing to
defend against such claim, shall have no further obligation to involve the
Indemnifying Party in the defense.  In such event, to the extent the Indemnified
Party is determined to be entitled to indemnity hereunder, the Indemnifying
Party shall be obligated to pay the amount of any Loss, and, in addition, the
Indemnifying Party shall pay all costs, including, without limitation,
reasonable legal expenses, incurred by the Indemnified Party in defending and/or
settling such claim.
 
- 25 -

--------------------------------------------------------------------------------


 
    16.5          Payment.  Upon a determination that an Indemnifying Party is
liable for indemnification under Section 16.1, 16.2 or 16.3 (by admission of the
Indemnifying Party, agreement of the Indemnifying Party and Indemnified Party,
or completion of the procedures set forth in Section 16.4), the Indemnifying
Party shall pay to the Indemnified Party, within ten days after such
determination, the amount of the Loss indemnified thereby.  Upon the payment in
full of any such Loss, the Indemnifying Party making such payment shall be
subrogated to the rights of the Indemnified Party against any other person with
respect to the subject matter of such Loss and of any claim or proceeding
relating thereto.
 

ARTICLE XVII:   GENERAL PROVISIONS
 
     17.1          Assignment and Subletting.
 
(a)           Neither Party shall sell, assign, pledge, sublet, delegate or
otherwise transfer (collectively, an “Assignment”) this Agreement or any of its
rights or obligations hereunder without the prior written consent of the other
Party.  Notwithstanding the foregoing, either Party may, without the need for
consent from the other Party, make an Assignment of this Agreement (i) to an
Affiliate of such Party or (ii) for collateral security purposes to a Lender
providing financing, directly or indirectly, in connection with the
construction, operation or ownership of that Party’s facilities on the Landfill
(a “Financing Assignment”).  Any assignee of all or any portion of a Party’s
interest hereunder shall assume and agree in writing to perform all of the
obligations of its assignor arising hereunder after the effective date of such
Assignment.  Any Party making an Assignment (the “Assignor”) pursuant to this
Section 17.1 shall promptly notify the other Party thereof and furnish such
Party a copy of such Assignment.  Nothing contained herein shall prevent a Party
from designating representatives to act on its behalf hereunder, but a Party
shall be fully responsible for the acts or omissions of its representatives.
 
(b)           In the event that either Party makes a Financing Assignment as
contemplated by this Section 17.1, the other Party shall, upon the reasonable
request of the Assignor, cooperate with the Assignor in order to deliver such
customary additional documentation as the Lender may reasonably request in order
to effectuate the financing transaction.  Such additional documentation may
include the following (without limitation): (1) an acknowledgment by the
non-assigning Party of the Financing Assignment; (2) an estoppel certificate
confirming the absence of (or identifying existing) breaches of this Agreement
by either of the Parties; and (3) an Agreement under which the non-assigning
Party will provide the Lender with (A) all notices of default and/or termination
of this Agreement, (B) upon default by the Assignor under this Agreement, rights
of the Lender to cure such defaults and otherwise perform the obligations of the
Assignor under this Agreement, (C) upon default by the Assignor with respect to
the financing transaction, foreclosure or “step-in” rights of the Lender (or an
assignee of that Lender) (a “Lender Assignee”) to assume the rights and
obligations of the Assignor under this Agreement without the consent of the
non-assigning Party, and (D) the right of the Lender to receive direct payments
of any amounts due to the Assignor.  Neither the Lender nor a Lender Assignee
shall be deemed to have assumed the obligations of Assignor under this Agreement
until the Lender or such Lender Assignee acquires the rights of Assignor under
this Agreement by virtue of the exercise by Lender of its foreclosure or
“step-in” rights.  In addition, having assumed the obligations of Assignor
hereunder, the Lender (but not Assignor) shall be released from liability under
this Agreement upon the Lender’s assignment of this Agreement to a Lender
Assignee, provided such Lender Assignee assumes all obligations of Assignor
hereunder.
 
- 26 -

--------------------------------------------------------------------------------


 
(c)           For the avoidance of doubt, the Parties hereto contemplate that
RILG and its Affiliates (excluding, for this purpose, Ridgewood Providence
Power, Ridgewood Generation, RGS and Rhode Island Central Genco, LLC, a Delaware
limited liability company (“RICG”)) may find it necessary or desirable to pledge
or provide equity participations in RILG (or such Affiliates) or to provide
other financial accommodations or incentives in order to induce Lenders to
provide financing in connection with the construction, ownership or operation of
the facilities of RILG, Ridgewood Providence Power, Ridgewood Generation, RGS
and RICG located on the Landfill.  Accordingly, RIRRC agrees that direct or
indirect changes in ownership of RILG (and/or such Affiliates) or other
financial accommodations or incentives provided by RILG (and/or such
Affiliates), whether pursuant to a pledge, assignment or other transfer or upon
the foreclosure by any Lender of any lien or security interest, shall not
require the consent of RIRRC.
 
(d)           Unless specifically agreed in writing, any Assignment by an
Assignor as contemplated by this Section 17.1 shall not be construed to relieve
the Assignor of any of its obligations under this Agreement, nor shall any such
Assignment be deemed to modify or otherwise affect any of the rights of the
non-assigning Party hereunder.
 
(e)           Notwithstanding any other provision of this Agreement, the RILG
Facilities shall be operated by experienced landfill-gas-to-energy personnel.
Any third party operator or contractor engaged by RILG to operate the RILG
Facilities (other than Ridgewood Power Management LLC or Ridgewood Gas Services
LLC) shall be approved in writing by RIRRC, such approval not to be unreasonably
withheld or delayed.
 
 17.2            Notices and Consents.  All notices, requests, demands, claims,
consents and other communications or deliveries hereunder shall be in writing
and (a) delivered in person or by courier, (b) sent by facsimile transmission,
or (c) mailed certified first class mail, postage prepaid, return receipt
requested, to the appropriate party at the following addresses:
 
- 27 -

--------------------------------------------------------------------------------


 
If to RIRRC:
 
Rhode Island Resource Recovery
Corporation
65 Shun Pike
Johnston, Rhode Island 02919-4512
Attn:
Director of Regulatory Compliance
Fax:  (401) 942-9814
With a copy to:
 
Rodio & Ursilio Ltd.
86 Weybosset St.
Providence, RI 02903
Attn:  Joseph Rodio, Esq.
Fax:  (401) 331-0436
 
If to RILG:
 
c/o Ridgewood Renewable Power LLC
947 Linwood Avenue
Ridgewood, New Jersey 07450
Attn:  General Counsel
Fax:  (201) 447-0474
 
With a copy to:
 
Day Pitney LLP
242 Trumbull Street
Hartford, CT 06103
Attn:  Paul N. Belval, Esq.
Fax:  (860) 275-0343



or such other address as a Party may designate to the other Party by notice
given as provided herein.  Such notices shall be effective (i) if delivered in
person or by courier, upon actual receipt by the intended recipient, (ii) if
sent by facsimile transmission, when the sender receives confirmation that such
notice was received at the facsimile number of the addressee, or (iii) if
mailed, upon the date of delivery as shown by the return receipt therefore.
 
     17.3          Integration; Amendment.  As of the Effective Date, this
Agreement constitutes the entire agreement and understanding of the Parties
relating to the subject matter hereof and, except as expressly set forth in
Sections 3.1(a) and 7.3(a) of this Agreement, supersedes all prior agreements
and understandings, whether oral or written, relating to the subject matter of
this Agreement.  This Agreement may not be amended except in writing signed by
the Parties.
 
     17.4         Severability.  Should any provision of this Agreement be held
unenforceable in law such provision shall be severed from this Agreement and the
balance of this Agreement shall be binding on the Parties as if the severed
provision has never existed, unless performance of this Agreement so thereby is
rendered legally impractical or no longer fulfills the Parties’ objectives.
 
                     17.5         Confidentiality.  The Parties agree to use any
Confidential Information exclusively in the performance of this Agreement and
the other Related Agreements and shall treat such Confidential Information as
confidential and shall exercise the same level of care it uses to maintain the
confidentiality of its information.  Such confidentiality obligation shall not
apply to information that:
 
(a)          is or becomes generally available to the public other than as a
result, directly or indirectly, of a disclosure by such Party or by other
persons to whom such Party disclosed such information;
 
(b)          is already in the possession of such Party without being subject to
another confidentiality agreement;
 
- 28 -

--------------------------------------------------------------------------------


 
(c)          is or becomes available to such Party on a non-confidential basis
from a source other than the other Party or its representatives, provided that
such source is not bound by a confidentiality agreement;
 
(d)          is independently developed by such Party without the use of the
other Party’s confidential information; or
 
(e)          is required to be disclosed pursuant to a Legal Requirement or
Governmental Body, provided however, that such Party shall not be responsible
for the prevention of such disclosure, but shall give the other Party notice of
such requirement prior to any such disclosure and an opportunity to participate
in discussion with the relevant authorities.
 
     17.6          Claims and Disputes.
 
(a)           Any claim or dispute which either Party may have against the
other, arising out of this Agreement, shall be submitted in writing to the other
Party not later than ninety (90) days after the circumstances which gave rise to
the claim or dispute have taken place.  The submission of any claim of dispute
shall include a brief, concise statement of the question or issue in dispute,
together with the relevant facts and documentation to fully support the claim.
 
(b)           If any such claim or dispute arises, the Parties shall use their
commercially reasonable efforts to resolve the claim or dispute, initially
through good faith negotiations or upon the failure of such negotiations,
through alternative dispute resolution techniques in accordance with procedures
mutually agreed to by the Parties.  However, as part of any such procedure, the
Parties agree not to withdraw from any such alternative dispute resolution
procedure until a decision or ruling has been issued.  The Parties specifically
agree, however, that any such decision shall be non-binding and any Party is
free, after the receipt and review of such decision or ruling, to proceed in
accordance with paragraph (c) hereof.
 
(c)           If any claim or dispute arising hereunder is not resolved pursuant
to paragraph (b) hereof, either Party may, upon giving written notice, initiate
litigation to submit such claim or dispute to the Providence County Superior
Court and that the law of the State of Rhode Island, irrespective of its
conflict of laws provisions shall govern.  Notwithstanding anything contained in
this Section 17.6, no Party waives its right to seek injunctive relief to
protect, secure and maintain its rights, with such right to seek injunctive
relief also brought in the Providence County Superior Court.
 
(d)           The terms and conditions of this Section 17.6 shall survive the
expiration or termination of this Agreement.
 
     17.7          Impairment of RILG’s Rights.
 
(a)           If RIRRC is required by any Legal Requirement, including
Environmental Law, to take or refrain from taking any action that, in the
reasonable judgment of RIRRC, would materially destroy, adulterate, restrict,
limit, decrease or otherwise damage the quantity or quality of, or ability to
extract and use, Landfill Gas, or the operation of, or the sale of electrical
energy from the RILG Facilities (collectively an “Impairment”), then prior to
taking any such action, RIRRC shall provide written notice to RILG describing in
reasonable detail the nature of the action, the Legal Requirement pursuant to
which such action is required, and the Governmental Body requiring such
action.  RILG shall be free to exercise all its legal rights and remedies in
order to prevent, amend or delay any such action or otherwise to prevent such
Impairment.  RIRRC shall cooperate with and as reasonably requested by RILG in
the exercise of its rights pursuant to this Section 17.7(a).  So long as RIRRC
complies with this Section 17.7, RIRRC shall not be liable to RILG  or any
Affiliate of RILG for any damages or liabilities of any kind or nature incurred
by RILG or any Affiliate of RILG as a result of any such actions taken by or on
behalf of RIRRC.
 
- 29 -

--------------------------------------------------------------------------------


 
(b)           If, notwithstanding RILG’s effort to prevent such Impairment, such
action is ultimately required to be taken by RIRRC, the result of which is an
Impairment of RILG’s rights under this Agreement, then RIRRC and RILG shall
negotiate in good faith to amend this Agreement to account for or limit the
effect of such Impairment.
 
     17.8         Multiple Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, and it will not
be necessary in making proof of this Agreement or the terms of this Agreement to
produce or account for more than one of such counterparts, provided that the
counterpart produced bears the signature of the party sought to be bound.
 
     17.9          No Third Party Beneficiaries.  Nothing contained herein is
intended or shall be deemed to create or confer any rights upon any third person
not a party hereto, whether as a third-party beneficiary or otherwise, except as
expressly provided herein.
 
     17.10        Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of RIRRC and RILG, and their respective successors and
permitted assigns.
 
     17.11        Governing Law.  This Agreement and any provisions contained
herein shall be governed by and construed in accordance with the laws of the
State of Rhode Island, without reference to its conflict of law principles.
 
     17.12        Survival.  Article XI, Article XVI, Section 2.1(a)(vii),
Section 3.5, Section 4.1(c) and Section 17.6 of this Agreement shall survive a
termination of this Agreement.
 
[Remainder of page intentionally left blank.]
 
 
 
- 30 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have set their hand as of the date first set
forth above.
 

RHODE ISLAND LFG GENCO, LLC   By:  Ridgewood Renewable Power LLC, its Manager  
           
By:
/s/ Randall D. Holmes   Name:  Randall D. Holmes   Title:  President and Chief
Executive Officer        

 
 

RHODE ISLAND RESOURCE RECOVERY CORPORATION                    
By:
/s/ Michael J. O’Connell    Name:  Michael J. O’Connell   Title:  Executive
Director        

 
       






Signature Page to Amended and Restated Site Lease and Landfill Gas Delivery
Agreement
 
 
 
- 31 -

--------------------------------------------------------------------------------


 
Exhibit A


Site Plan
 
[map1.jpg]
 

--------------------------------------------------------------------------------


 
[map2.jpg]
 

--------------------------------------------------------------------------------


 
[map3.jpg]
 

--------------------------------------------------------------------------------


 
Exhibit A-1


Plant C – Description of Site
 
A.P. 31, Lots 45, 46, 49, 55, and 58
 


Plat 31; Lots 45 & 46:


Those certain tracts or parcels of land with all the buildings and improvements
thereon situated on Shun Pike in the Town of Johnston, County of Providence,
State of Rhode Island, laid out and designated as 35,457 sq. ft + /-, AP 31 Lot
46 n/f Coastal Atlantic, LLC, (DB 976 PG 181) 67,524 sq. ft. + /-, on that plat
entitled "SURVEY OF LAND & ROW ASSESSOR'S PLAT 31 LOTS 6, 45,46, 47, 49, 55 & 58
SHUN PIKE JOHNSTON, RHODE ISLAND PREP FOR: COASTAL KJB BUILDERS, INC., COASTAL
ATLANTIC, LLC & SILVESTRI LEASING COMPANY" which said plat is recorded in the
office of the Town of Johnston Town Clerks office on December 17, 2003 in Book 3
page 164, Slide 378.


Together with all the Grantor's right, title and interest to any rights of way,
drift ways and/or streets abutting said property.




Plat 31; Lots 49, 55 & 58:


Those certain tracts or parcels of land with all the buildings and improvements
thereon situated on Shun Pike in the Town of Johnston, County of Providence,
State of Rhode Island, laid out and designated as 24,742 sq. ft + /-, AP 31 Lot
55 n/f Coastal KJB Builders, Inc., (DB 30,000 sq. ft. + /-, AP 31 Lot 58 n/f
Coastal KJB 30,902 sq. ft. +/- on that plat entitled "SURVEY OF LAND & ROW
ASSESSOR'S PLAT 31 LOTS 6, 45,46, 47, 49, 55 & 58 SHUN PIKE JOHNSTON, RHODE
ISLAND PREP FOR: COASTAL KJB BUILDERS, INC., COASTAL ATLANTIC, LLC & SILVESTRI
LEASING COMPANY" which said plat is recorded in the office of the Town of
Johnston Town Clerks office on December 17, 2003 in Book 3 page 164, Slide 378.


Together with all the Grantor's right, title and interest to any rights of way,
drift ways and/or streets abutting said property.


Excluding from above parcels all portions of Shun Pike, a public right of way,
as shown in Plat Book 3 page 164, Slide 378.


NOTE: The address of the land referred to herein is not insured by this policy,
it is included only for the benefit of the Company for indexing purposes. Title
exceptions, acreage and/or square feet which may be referenced herein are not
insured by this policy.
 

 

--------------------------------------------------------------------------------


 
Exhibit B


Permitted Liens


The following are “Permitted Liens” under this Agreement:


1.           Liens for taxes not yet subject to penalties for non-payment and
Liens for taxes the payment of which is being contested in good faith or for
which adequate reserves have been made;


2.           Liens resulting from any money judgments, writs or warrants of
attachment of less than $500,000 which have not been outstanding without a stay
of enforcement for more than 60 consecutive days;


3.           Liens imposed by law, including carriers’, warehousemen’s,
materialmen’s and mechanics’ Liens which are incurred in the ordinary course of
business for sums not more than thirty (30) days delinquent or which are being
contested in good faith; and


4.           Liens that are in existence on the Effective Date.



--------------------------------------------------------------------------------




Exhibit C


Licenses and Rights of Way


To Be Added by Amendment



--------------------------------------------------------------------------------




Exhibit D


Standards for Landfill, Condensate Control, Treatment and Disposal System and
Leachate Control, Treatment and Disposal System




1.  
Clean Air Act Consent Decree (CD) [July 25, 2003].  Governs operation of Phases
II, III, and IV and the ULE Flare until permits are issued.  Includes permit
application, monitoring, reporting, recordkeeping requirements and design
standards.



To maintain compliance with the CD, two standard operating procedures (SOP) were
produced and subsequently revised by GZA to standardize both landfill gas flow
monitoring and quality monitoring procedures.


2.  
SOP No. 001 – Landfill Gas Quality Measurements [rev2: 1/31/2006] -

 
o
Sup 1.00 – Alternative Monitoring Equipment:  SEM 500 Surface Emission Monitor
[Jan. 2006]

 
 
o
Sup 2.00 – Alternative Monitoring Equipment:  Jerome 631-x Hydrogen Sulfide
Analyzer [Jan. 2006]

 
This standard operating procedure discusses the various instruments, locations,
time requirements and reporting criteria for the measurement of landfill gas
quality for use at the site.
 
3.  
SOP No. 002 – Landfill Gas Flow and Pressure Measurements [rev1: 1/31/2006]-This
standard operating procedure discusses the various instruments, locations, time
requirements and reporting criteria for the measurement of landfill gas flow and
pressure for use at the site.



4.  
December 1999 Gas System Operations and Maintenance Overview – Prepared by GZA
in response to RIDEM request.  Contains language on 120% redundant capacity for
gas destruction.



5.  
March 2000 Sitewide Landfill Gas Management Plan – Prepared by Dufresnee-Henry
in response to EPA request.



6.  
Title V Air Permit - Not yet issued.  Original application submitted June
2000.  Revised November 2000.  Supplemental materials submitted June 2005.



7.  
Air Toxics Operating Permit -  Application submitted July 2007, permit not yet
issued.



8.  
RIDEM - Air Pollution Control Regulation No. 9 Permit for the Phase II\III and
IV Landfill’s - Not yet issued.  Application for Phases II, III and IV submitted
September 2000.  Amended application submitted in September 2003 and revised
amended application submitted in January 2004.  Phases II, III, and IV operate
under the July 25 Consent Decree until the permit is issued.




--------------------------------------------------------------------------------


 
9.  
RIDEM - Air Pollution Control Regulation No. 9 Permit for the Phase V Landfill -
Approval #1810, September 16, 2004.  Contains emission limits, design standards,
operating requirements and monitoring, recordkeeping and reporting requirements
for Phase V.



10.  
RIDEM - Air Pollution Control Regulation No. 9 Permit Application for the Phase
VI Landfill - Not yet issued.  Application submitted July 2007.



11.  
RIDEM - Air Pollution Control Regulation No. 9 Permit for Destruction devices:
RF-1, RF-2, RF-3 – RF-1 is approval #1035, April 18, 1990.  Contains operating,
monitoring and reporting requirements.  Permits have not been issued for RF-2
and RF-3.  Both applications were submitted in March 2000.



12.  
RIDEM - Air Pollution Control Regulation No. 9 Permit for Destruction device:
Ultra Low Emission 6,000 SCFM ground flare (ULE) - Not yet issued. Application
submitted September 2003.  Operates under July 25 Consent Decree until permit is
issued.



13.  
RIDEM - Air Pollution Control Regulation No. 9 Permit for the Main Flares
located at the Ridgewood Power Plant - Approval #s 1037 and 1038, April 18,
1990.  Contains operating, monitoring and reporting requirements.



14.  
Revised Surface Emission Monitoring Plan for Phases I, II and III [Dec 13, 2001]
- This document discusses the procedures, equipment and reporting criteria for
the monitoring of surface emissions for the Phase I, Phase II and Phase III
Landfills.



15.  
40 CFR 60 Subpart WWW Landfill Gas Collection and Control System Design Plan –
[Dec 22, 1999 and Amended March 9, 2000] – This document describes how the
facility meets the collection and control system requirements of 40 CFR 60
Subpart WWW.  The plan has been submitted to the EPA and no approval has been
received to date.



16.  
VOC RACT Compliance Plan [Mar 5, 2003] – This document provides a summary of the
applicable requirements under Rhode Island Air Pollution Control Regulation
Number 15.  This plan specifies VOC capture and control requirements for Phase I
of the landfill.  The plan requirements are generally consistent with the
landfill gas capture and control requirements of 40 CFR 60 Subpart WWW.



17.  
NOx RACT Compliance Plan [Dec 19, 2000] – This document provides a summary of
the applicable requirements under Rhode Island Air Pollution Control Regulation
Number 27.  Plan specifies boiler maintenance and recordkeeping requirements,
recordkeeping requirements for Flares RF-1, RF-2, and RF-3, and recordkeeping
and engine timing adjustment requirements for emergency generators.




--------------------------------------------------------------------------------


 
18.  
Phase IV Surface Emission Monitoring Plan [Sep 17, 2003] - This document
discusses the procedures, equipment and reporting criteria for the monitoring of
surface emissions from the Phase IV Landfill.



19.  
Phase V Surface Emission Monitoring Plan [October 2003] – This document
discusses the procedures, equipment and reporting criteria for the monitoring of
surface emissions from the Phase V Landfill.



20.  
Phase IV Licensing Permit Application - This document contains the Closure Gas
System design plan for the Phase IV Landfill.



21.  
Supplemental Phase IV Interim Gas Collection System Design



22.  
Phase V Licensing Permit Application - This document contains the Landfill Gas
System operating plan, Operational Gas Collection System Design and Closure and
Gas System design plan for the Phase V Landfill.



23.  
Phase VI Licensing Permit Application - This document contains the Landfill Gas
System operating plan, Closure Gas System design plan, and the Surface Emission
monitoring plan for the Phase VI Landfill.





RIRRC Leachate Collection and Treatment System




RIRRC Existing Leachate Collection System


The existing leachate collection system is comprised of both primary and
secondary collection layers in the Phase II – V cells.  Phase I contains a
leachate diversion trench which separates Phase II from the unlined Phase I
cell.  In addition, the Phase II groundwater underdrains are tied to the
“Westside” leachate underdrain and Phase IV has two (2) groundwater underdrains
connecting to a gravity sewer running beneath the Phase V landfill.  These
collection systems connect to the leachate transport system which carries the
leachate to the leachate pretreatment facility.  The transport system consists
of two (2) pump stations, HDPE double containment force mains and gravity sewer
mains.  The Phase IV Pump Station (PS#3) handles all of the Phase II/III primary
and secondary leachate, Westside and Phase II underdrains, and the Phase IV
Primary and Secondary leachate systems.  This pump station pumps through an 8”
diameter force main to an 8” diameter gravity system running along the southern
edge of Phase V to the Leachate Pretreatment Pump Station (PS#2) which directs
the flow to the 108,000 gallon equalization tank.  Pump Station No. 4 discharges
the Phase V Area 1 leachate into the gravity system, previously
mentioned.  Phase V Area 2 also discharges directly into this gravity
system.  For reference, refer to the attached schematic plan.



--------------------------------------------------------------------------------


 
Ridgewood Power / RGS Existing Condensate Connection Points


The Phase I (Old Plant) presently discharges secondary condensate through the
existing sanitary sewer system to the RIRRC’s Main Pump Station
(PS#1).  Similarly, RGS’s primary condensate is connected to the same sanitary
line discharging directly to PS#1.  The ULE Flare discharges condensate to the
Phase IV Pump Station (PS#3).  The Stage II Cat Plant, discharges condensate
through a portion of an existing 4” force main (that is temporarily out of
service), to the PS#3.  The Phase IV Header Condensate collects in an RGS pump
vault located on the west side of Phase IV and discharges to a primary cleanout
on the Phase IV leachate collection system.  The total flow presently entering
RIRRC’s leachate system for all existing connection points is estimated at
10,000 gpd.


RIRRC Proposed Upgrades


As part of the Phase VI Permit Application, RIRRC is proposing the following
system upgrades.


·  
Capacity – The existing leachate capacity with the City of Cranston is 400,000
gpd.  It is estimated based on Phase VI leachate modeling that an additional
250,000 gpd will be required.  RIRRC has requested this increase from the City
of Cranston.  The City of Cranston is considering this request, however, this
increase will require RIRRC to upgrade its force main on Green Hill Road and
upgrade an existing gravity sewer owned by the City of Cranston on Plainfield
Pike.

·  
RIRRC’s existing pretreatment discharge permit is anticipated to be modified in
May 2009.  Presently, the issue with the leachate discharge relates to the
historic exceedance of the 10 ppb arsenic limit.  The City of Cranston is
undertaking a system limit study to determine if this present limit can be
raised.  Additionally, the city has indicated that nitrates are becoming an
issue at their discharge limit.  The ammonia content in the present leachate
discharge is problematic to the city and the modified permit may require
nitrate/ammonia treatment.

·  
In anticipation of this permit modification; RIRRC is undertaking a three (3)
tiered approach to resolve the issues.  Phase I will include a leachate study of
our existing sources for both flow and pollutant concentrations.  Phase II will
include complete demolition of the existing plant and the replacement with a new
storage tank and an associated pump station (PS#2) capacity upgrade.  Phase III
will include a new treatment system to meet discharge limits set forth in the
city permit.

·  
As part of the Phase II implementation, RIRRC anticipates that certain
underdrains and potentially the “Westside” intercept will not require treatment
as described above.  These flows will be isolated and redirected to discharge
directly to PS#1, bypassing treatment.  This redirection of flow will require
the use of the 4” force main that the Stage II Cat plant presently discharges
condensate through.  It is anticipated that the underdrain flow will be isolated
in the Phase IV pump station (PS#3) to one dedicated bay (non-treatment
bay).  The flows from this bay will be directed up the 4” force main to the air
brake at the gravity change over at Shun Pike near the Stage II plant.  This
flow will proceed through the gravity line to PS#1.   Therefore, the Stage II
discharge will need to relocate at this time.

 

--------------------------------------------------------------------------------


 
·  
The existing Stage I Power Plant is anticipated to be decommissioned by the
Decommissioning Date, terminating condensate discharge.  According to the
Contract, RIRRC has an obligation to provide Ridgewood power a condensate
connection point for its new facilities and header lines on the Ridgewood side
of the interconnect point.  Ridgewood Power has the obligation to meet RIRRC’s
permit discharge limits as is or as may be amended.  RIRRC will need to have the
ability to monitor flow and sample discharge concentrations at this interconnect
location.




--------------------------------------------------------------------------------


 
Exhibit E


Annual Waste Deposits


 

 

RI Solid Waste Management Plan April2007

 
 


 
Table 171-5-8 Combined Waste Stream Projections
 

   
 With Recommendations
   Status Quo  
 Implemented
 
Year
 
Landfilled
 
Diverted
 
Landfilled
 
Diverted
2005
1,178,871
544,708
1,178,871
544,708
2006
1,190,710
550,116
1,119,097
620,921
2007
1,201,828
555,564
1,058,327
698,250
2008
1.213,026
561,054
996,554
776,705
2009
1,224,307
566,584
933,769
856,295
2010
1,235,670
572,155
864,307
942,685
2011
1,244,608
576,133
870,631
949,270
2012
1,253,605
580,135
876,996
955,897
2013
1.262,660
584,164
883,404
962,566
2014
1,271,775
588,218
889,853
969,279
2015
1,280,949
592,299
896,346
976,034
2016
1,286,727
594,321
900,679
979,493
2017
1,292,531
596,348
905,034
982,963
2018
1,298,360
598,381
909,409
986,442
2019
1,304,216
600,420
913,806
989,932
2020
1,310,098
602,464
918,223
993,432
2021
1,314,213
603,548
921,469
995,379
2022
1,318,336
604,628
924,724
997,320
2023
1,322,468
605,704
927,988
999,256
2024
1,326,609
606,775
931,262
1.001,186
2025
1,330,757
607,842
934,546
1,003,111


 
 

--------------------------------------------------------------------------------


 
Exhibit F


Insurance Requirements


The policy or policies of insurance maintained by RILG shall provide the
following limits and coverages:
 
Liability Insurance
 
(A)           Commercial or comprehensive general liability insurance covering
bodily injury and property damage utilizing an occurrence policy form, in an
amount not less than $10,000,000, consisting of $2,000,000 general liability and
$8,000,000 excess liability coverage.   Said insurance shall include, but not be
limited to, premises and operations liability, independent consultants’
liability, products and completed operations liability, contractual liability,
and personal injury liability.
 
(B)           Pollution liability insurance covering bodily injury and property
damage, in an amount not less than $10,000,000.  Insurance shall provide
coverage for, but shall not be limited to, pollution damage to RIRRC’s premises.
 
(C)           Automobile liability insurance, bodily injury and property damage,
in an amount not less than $1,000,000 combined single limit for each
occurrence.  Said insurance shall include coverage for owned, hired, and
non-owned vehicles and RIRRC shall be added as an additional insured to the
policy.
 
Fire and Extended Coverage
 
(A)           RILG shall insure all buildings, facilities, and improvements
owned by RILG at the Landfill to at least 90% of their replacement cost, using a
standard form fire insurance policy containing the “extended coverage”
endorsement.
 
Worker’s Compensation Insurance
 
(A)           RILG shall furnish RIRRC with satisfactory evidence that RILG has
secured full worker’s compensation insurance from a responsible insurance
company authorized to do business in Rhode Island.  Such insurance shall be
maintained in full force and effect at RILG’s own expense during the entire
Term.  Notwithstanding the foregoing, the RILG shall have the right to
self-insure under this section (A).
 
(B)           If RILG does not self insure, a waiver of subrogation endorsement
shall be provided in favor of the RIRRC.
 

--------------------------------------------------------------------------------




Exhibit G




Illustration of Monthly Reduction of Net Revenue Calculation


For purposes of illustration, the examples below use the following assumptions:
(i) a 30-day month (i.e., a 720-hour month); (ii) Net Revenues of $4,500,000 in
such month, and (iii) 30,000 megawatt-hours of electricity produced using the
Landfill Gas sold by RILG in such month.


Commercial Operation Year 1


720 hrs x 12 x $4,500,000 x 100%  = $1,296,000
                          30,000


Commercial Operation Year 5


720 hrs x 12 x $4,500,000 x 100%  = $1,296,000
                          30,000


Commercial Operation Year 6


720 hrs x 12 x $4,500,000 x 80%  = $1,036,800
                          30,000


Commercial Operation Year 7


720 hrs x 12 x $4,500,000 x 60%  = $777,600
                          30,000


Commercial Operation Year 8


720 hrs x 12 x $4,500,000 x 40%  = $518,400
                          30,000


Commercial Operation Year 9


720 hrs x 12 x $4,500,000  x 20%  = $259,200
                          30,000


Commercial Operation Year 10


720 hrs x 12 x $4,500,000 x 0%  = $0
                          30,000
 

--------------------------------------------------------------------------------

 
 
Schedule of Definitions
 
Attachment


Schedule of Definitions




 
As used in the Amended and Restated Site Lease and Landfill Gas Delivery
Agreement dated as of November 17, 2008 (as amended, restated or modified from
time to time, the “Site Lease”) between Rhode Island LFG Genco, LLC (“RILG”) and
Rhode Island Resource Recovery Corporation (“RIRRC”), the Amended and Restated
Landfill Gas Services Agreement dated as of November 17, 2008 among Ridgewood
Gas Services LLC (“RGS”), RIRRC and, solely as to Sections 3.2 and 3.3, RILG (as
amended, restated or modified from time to time, the “Services Agreement”) and
the Purchase and Sale Agreement dated as of November 17, 2008 between RGS and
RIRRC (as amended, restated or modified from time to time, the “Purchase and
Sale Agreement”), the following terms shall have the following meanings unless
the context clearly requires otherwise:
 
“1987 Lease Agreement” shall have the meaning given in the Recitals to the Site
Lease.
 
“2003 Site Lease and Landfill Gas Delivery Agreement” shall have the meaning
given in the Recitals to the Site Lease.
 
“Acceptable Insurance Company” means an insurance company (a) having an insurer
claims paying ability rating no less than AA- by Standard & Poors Rating Group
and Aa3 by Moody’s Investor Service or (b) acceptable to the other Party in its
sole discretion.
 
“Acquisition Date” shall have the meaning given in Section 2.1 of the Purchase
and Sale Agreement.
 
“Additional Insureds” shall have the meaning given in Section 9.1(c) of the Site
Lease.
 
“ADR” shall have the meaning given in Section 13.2 of the Services Agreement.
 
“Affiliate” of a person means an entity that directly, or indirectly through one
or more intermediate entities, has ownership of or is owned by, or controls or
is controlled by, that person or is under common control with that person.  For
purposes of the foregoing, “ownership” or “control” of a person means that an
entity possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such person, whether through the
ownership of voting securities or by contract or otherwise.
 
“Applicable Bankruptcy Law” shall have the meaning given in Section 10.1(e) of
the Site Lease.
 
“Approval” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Body, including any modification or renewal of the foregoing.
 

--------------------------------------------------------------------------------

 
 
Schedule of Definitions
 
“Assets” shall have the meaning given in Section 2.1 of the Purchase and Sale
Agreement and are identified on Exhibit B to the Purchase and Sale Agreement.
 
“Assignment” shall have the meaning given in Section 17.1(a) of the Site Lease.
 
“Books and Records” shall have the meaning given in Section 2.4 of the Purchase
and Sale Agreement.
 
“Btu” means one (1) British thermal unit, which is the amount of heat required
to raise the temperature of one (1) pound of water from fifty-nine degrees
Fahrenheit (59°F) to sixty degrees Fahrenheit (60°F).
 
“Business Day” means any day except a Saturday, Sunday, or a Federal Reserve
Bank holiday.
 
“CGLP” means Central Gas Limited Partnership.
 
“CGLP Services Agreement” shall have the meaning given in the Recitals to the
Services Agreement.
 
“Cited Party” shall have the meaning given in Section 10.1(d) of the Site Lease.
 
“Closing” shall have the meaning given in Section 2.5 of the Purchase and Sale
Agreement.
 
“Closing Documents” shall have the meaning given in Section 2.6 of the Purchase
and Sale Agreement.
 
“Commercial Operation Date” means the first date on which Plant C makes
commercial deliveries of electric power.
 
“Commercial Operation Year” means each one-year period beginning on the
Commercial Operation Date and on each anniversary of the Commercial Operation
Date.
 
“Condemnation Proceeds” means any compensation, award, or other payment or
relief received as a result of a condemnation proceeding.
 
“Condensate Control, Treatment and Disposal System” or “CCS” means the wells,
pipes, traps, valves, pump stations and other equipment dedicated to the
collection, conveyance, treatment and disposal of condensate produced by the
RILG Facilities, including but not limited to all secondary condensate produced
downstream from the Demarcation Point, but does not include any portion of the
LCS.  The Condensate Control, Treatment and Disposal System, as it exists on the
Effective Date, is identified as such on the Existing Site Plan.
 
“Confidential Information” means the contents of each of the Site Lease and the
Services Agreement and all information representations, documents, drawings,
Permits, Approvals, plans, contracts, agreements and data received thereunder.
 
-2-

--------------------------------------------------------------------------------


 
Schedule of Definitions
 
“Consumer Price Index” or “CPI” means the Consumer Price Index for all Urban
Consumers (CPI-U); selected areas, all items index, under the category “Energy”
as compiled by the U.S. Department of Labor, Bureau of Labor Statistics.  If the
manner in which the CPI is determined is substantially revised such that the CPI
no longer serves the purposes of this Agreement or the CPI becomes unavailable,
RILG and RIRRC shall agree to cooperate in good faith to determine an acceptable
substitute.
 
“Damaged Facilities” shall mean any assets or facilities that become subject to
a casualty.
 
“Decommissioning” shall include, at a minimum, opening and locking of all
electrical circuit breakers, physical disconnection from the electric grid,
draining and proper disposal of all fluids, removal and disposal of all
potentially hazardous materials and removal of all personal property and
records.
 
“Decommissioning Date” shall mean June 1, 2010.
 
“DEM” shall have the meaning given in Section 10.1(d) of the Site Lease.
 
“Defaulting Party” means a Party that is responsible for an Event of Default.
 
“Demarcation Point” means the downstream flange at the intersection of (A) the
proposed perimeter header and (B) the proposed main gas feed header to be
constructed by RGS as part of the Interim Gas Management Plan for the purpose of
conveying landfill gas from the perimeter header of the Gas Collection Systems
to the Pre-treatment Site.
 
“Effective Date” means November 17, 2008.
 
“Environmental Attribute” means any attribute currently existing or hereafter
created relating to the preservation or enhancement of the environment that may
be currently claimed or is otherwise available, or may become available in the
future, to RIRRC or to RILG or to both of them or any of their Affiliates as a
result of the operation of the Landfill, the collection and destruction of
Landfill Gas collected from the Landfill by the Gas Collection Systems and/or
the RILG Facilities, the production of electricity by RILG or its Affiliates
that meets the certification requirements for power produced from renewable
resources, or otherwise as a result of the activities of the Parties relating to
the foregoing that are not currently known to one or both of the Parties under
any treaty or other intergovernmental compact, statute, decision, law, rule,
regulation, bylaw, administrative decision, interpretation, program (including
any voluntary compliance or membership program), competitive market or business
method that is adopted, administered or otherwise required by any Governmental
Body, electric power pool, independent system operator, regional transmission
organization, voluntary association or other organization having jurisdiction
over, or commercial relationships with, either of the Parties.  Environmental
Attributes shall include, without limitation, renewable energy credit and
certificates, emission credits, emission measurements, emission allowances,
emission offset rights, incentives for the construction of environmentally
favorable facilities or the abatement of substances harmful to the environment,
and all certificates, accounting records and entries and other evidences of
Environmental Attributes, however measured or in whatever form, whether or not
tradable or assignable.  Notwithstanding the foregoing, Environmental Attributes
shall not include (A) electric energy, capacity, reserves or any other related
product produced by the RILG Facilities or (B) any of such attributes to the
extent that such attributes consist of the Tax Credits or other federal, state
or local tax credits, depreciation allowances or other incentives that may be
claimed by RILG or its Affiliates on its tax returns or grants or other direct
third-party subsidies received by either Party.
 
-3-

--------------------------------------------------------------------------------

 
 
Schedule of Definitions
 
“Environmental Claim” means causes of action, claims, fines, penalties, damages,
demands, administrative or judicial proceedings, notices of noncompliance or
violation, consent orders or consent agreements (“Claims”) arising from
activities of any of the Parties conducted on or in connection with the
Landfill, including, without limitation, the ownership and operation of the Gas
Collection Systems, the Leachate Control, Treatment and Disposal System, the
Condensate Control, Treatment and Disposal System, the Landfill, the flares
located on the Landfill, or the RILG Facilities, or the permitting,
installation, operation, maintenance, reporting or other activities with respect
to any of the foregoing or the use or occupancy thereof and arising, or alleged
to arise, out of any (A) violation of any Environmental Law, (B) action by a
Governmental Body for enforcement, clean-up, removal, response or remedial
action or damages, pursuant to any Environmental Law, or (C) compensation, or
injunctive relief resulting from injuries to persons or property due to (i) an
alleged violation of any Environmental Law or (ii) any release of Hazardous
Material.
 
“Environmental Law” means any and all existing and future federal, state, local
and other governmental and quasi-governmental laws (whether under common law,
statute, rule, regulation or otherwise), requirements under Approvals issued
with respect thereto, and other requirements of governmental and
quasi-governmental authorities relating to human health, human safety or the
environment or to any Hazardous Material including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
heretofore or hereafter amended from time to time, the Federal Clean Air Act, 42
U.S.C. §7411 et seq., as heretofore or hereafter amended from time to time, the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq., as heretofore or hereafter amended from time to
time, the Federal Clean Water Act, 33 U.S.C. § 1251 et seq., as heretofore or
hereafter amended from time to time, and the State Air Pollution Control Act,
RIGL §23-23 et seq., as heretofore or hereafter amended from time to time.
 
“EPA” shall have the meaning given in Section 10.1(d) of the Site Lease.
 
“Event of Default,” as to the Site Lease shall have the meaning given in Section
10.1 thereof, and as to the Services Agreement, shall have the meaning given in
Section 9.1 thereof.
 
“Event of Force Majeure” means an act of God, strike, lockout or industrial
dispute or disturbance, civil disturbance, an act of the public enemy, war
(whether or not declared), a riot, blockage, insurrection, an epidemic, winds,
hurricane, tornado, landslide, lightning, windstorm, earthquake, fire,
explosion, storm, flood, breakage or accident to machinery, inability to obtain
or a delay in obtaining easements, rights-of-way or Approvals (provided such
delay or inability was not caused by the Party claiming Force Majeure), acts,
failures to act or orders of any kind of any Governmental Body acting in its
regulatory or judicial capacity (provided that the party claiming Force Majeure
did not create or contribute to such act, failure to act or order) or any other
cause, whether enumerated herein or otherwise, not reasonably within the control
of the Party claiming Force Majeure (other than the financial inability of such
Party), which precludes that Party from carrying out, in whole or in part, its
obligations under this Agreement so long as the Party claiming such Force
Majeure has used reasonable efforts to prevent, correct, anticipate, or guard
against such act or failure to act and thereafter is using reasonable efforts to
remedy such Force Majeure.
 
-4-

--------------------------------------------------------------------------------

 
 
Schedule of Definitions
 
“Excluded Assets” shall have the meaning given in Section 2.2 of the Purchase
and Sale Agreement.
 
“Existing Environmental Attribute Agreements” means, collectively, the RPPP
Environmental Attribute Agreement and the RRIG Environmental Attribute
Agreement.  It is presently contemplated by the Parties that the Existing
Environmental Attribute Agreements will be terminated as of the Commercial
Operation Date.
 
“Existing Gas Services Agreement” shall have the meaning given in the Recitals
to the Services Agreement.
 
“Existing Plant A” means the nine reciprocating engine/generator sets having a
combined net generating capacity of approximately 16 MW together with the
associated landfill gas and electric interconnections, gas treatment facilities
and other related equipment currently located at the Landfill.
 
“Existing Plant A Assets” shall have the meaning given in Section 5.6 of the
Site Lease.
 
“Existing Site Plan” means the Site Plan and existing and future conditions
attached as Exhibit A to each of the Site Lease, the Services Agreement and the
Purchase and Sale Agreement.
 
“Financing Assignment” shall have the meaning given in Section 17.1 of the Site
Lease.
 
“Gas Collection Systems” means, collectively, the RIRRC Gas Collection System
and the LKD Gas Collection System and any future improvements, replacements,
relocations or expansions thereof and thereto including, without limitation,
those perimeter headers and other improvements to be constructed by RGS, at
RGS’s cost, as part of the Interim Gas Management Plan that are upstream of the
Demarcation Point.  The definition of the Gas Collection Systems herein may
differ from the definition of “landfill gas facility” in the Internal Revenue
Code of 1986, as amended.
 
“Good Engineering Practice” means those practices, methods, acts and standards
for safety and performance, as the same may evolve, that in the exercise of
reasonable judgment in light of the facts known, or that in the exercise of due
diligence, should have been known, at the time a decision was made, would have
been expected to accomplish the desired result in a manner consistent with
reliability, safety, environmental protection, project economics and applicable
laws, ordinances, rules and regulations and that are generally accepted and
prudent and in general use by owners or operators of similar gas collection
systems in the same geographic area of the Landfill.  Good Engineering Practice
is not intended to be limited to consideration of any one practice, method or
act, to the exclusion of all others, but rather, is intended to require the
consideration of a spectrum of possible practices, methods or acts.  By way of
illustration, Good Engineering Practice incorporates, among other things, the
requirements, procedures and standards set forth in the documents, rules,
regulations and laws set forth in Exhibit D, as they may change, from time to
time.
 
-5-

--------------------------------------------------------------------------------

 
 
Schedule of Definitions
 
“Governmental Body” or “Governmental Bodies” means any federal, state, local,
municipal, or other governmental authority of any nature, including any
governmental agency, branch, department, official or entity and any court or
other tribunal having jurisdiction over the Parties, this Agreement or the
operation or ownership of the Landfill, the Gas Collection Systems, the Leachate
Control, Treatment and Disposal System, the Condensate Control, Treatment and
Disposal System, or any of the RILG Facilities.
 
“Hazardous Materials” means (a) any “hazardous waste” as defined by the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. 9601 et. seq., as heretofore or
hereafter amended from time to time, and regulations promulgated thereunder; (b)
any “hazardous substance” as defined by the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. 9601 et. seq., as
heretofore or hereafter amended from time to time, and regulations promulgated
thereunder; (c) any “hazardous material” or “hazardous substance” as defined in
the State Air Pollution Control Act, RIGL § 23-23 et. seq., as heretofore or
hereafter amended from time to time, and regulations promulgated thereunder; and
(d) any other material or substance that is or becomes regulated under any
Environmental Law.
 
“Impairment” shall have the meaning given in Section 17.7(a) of the Site Lease.
 
“Indemnified Party” means a Party seeking to be indemnified under the Site
Lease, the Services Agreement or the Purchase and Sale Agreement.
 
“Indemnifying Party” means a Party providing indemnification under the Site
Lease, the Services Agreement or the Purchase and Sale Agreement.
 
“Industrial Park” means the industrial park that is located adjacent to the
Landfill and is owned and/or operated by RIRRC.
 
“Interest Rate” means a fixed rate per annum equal to the prime lending rate as
may from time to time be published in The Wall Street Journal under “Money
Rates” on the day such rate is established (or if not published on such day on
the most recent preceding day on which published), adjusted annually to reflect
such published rate on the first day of each successive calendar year.
 
“Interim Gas Management Plan” means the plan prepared by Stantec and attached as
Exhibit C-2.
 
“kWh” means kilowatt-hour.
 
“Landfill” shall have the meaning given in the Recitals to the Site Lease.
 
-6-

--------------------------------------------------------------------------------

 
 
Schedule of Definitions
 
“Landfill Gas” means gas, composed of methane and other gaseous substances,
generated from refuse and other solid wastes generated by the Landfill.
 
“Landfill Gas Products” means any and all components or products recovered in
association with Landfill Gas including, but not limited to, electricity and
Environmental Attributes generated through use of such Landfill Gas and
associated electrical capacity.
 
“Leachate Control, Treatment and Disposal System” or “LCS” means the pipes,
wells, traps, valves, pump stations and other equipment dedicated to the
collection, conveyance, treatment and disposal of leachate produced at the
Landfill as shown on the attached Exhibit A, as it may be modified or improved.
 
“Leased Premises” means the Sites and other premises to which RILG is granted
rights pursuant to Section 2.1(a) of the Site Lease.  In the event that the
Parties agree on additional or alternative sites for the development of electric
generation facilities, the Parties shall enter into an amendment to this
Agreement that redefines the Leased Premises to include such additional or
alternative sites.
 
“Legal Requirement” means any administrative order, constitution, law,
ordinance, principle of common law, regulation, statute or treaty of any
Governmental Body, including without limitation, Environmental Law and the RIRRC
Consent Decree, as hereinafter defined.
 
“Lender” means a bank, financial institution, insurance company, capital partner
or other Person providing capital to either Party, or a trustee or collateral
agent for any such entity.
 
“Lien” means all burdens, encumbrances and defects affecting the ownership of an
asset, including (a) liens, security interests, mortgages, deeds of trust,
pledges, conditional sale or trust receipt arrangements, consignments or
bailments for security purposes, finance leases, or other encumbrances of any
nature whatsoever securing any obligation, whether such interest is based on
common law, statute or contract; (b) any rights of first refusal or any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership; and (c) any other reservations, exceptions, covenants,
conditions, restrictions, leases, subleases, licenses, easements, servitudes,
occupancy agreements, equities, charges, assessments, defects in title,
liabilities, claims, agreements, obligations, encroachments and other burdens,
and other title exceptions and encumbrances affecting property of any nature,
whether accrued or unaccrued, absolute or contingent, legal or equitable, real
or personal, or otherwise.
 
“LKD” means LKD Central L.P., a Delaware limited partnership.
 
“LKD Gas Collection Systems” means the network of underground gas collection
wells, interconnecting pipes, valves, monitoring and measuring equipment, any
necessary vacuum pumps and blowers, any primary condensate management equipment,
the Phase I Sales Meter, the Phase II Sales Meter, and any and all additional
equipment, machinery and fixtures acquired by RGS pursuant to the Termination
and Assignment Agreement dated December 20, 2007 among Ridgewood Providence
Power, RGS, Rhode Island Gas Management LLC, LKD and CGLP, including without
limitation, any repairs, replacements, or improvements thereto, and used for or
in connection with the mining, extraction, collection and transportation of
Landfill Gas at the Landfill.  The LKD Gas Collection Systems, and their general
location, are identified as “LKD Central Owned Gas Collection System” on the
Existing Site Plan.
 
-7-

--------------------------------------------------------------------------------

 
 
Schedule of Definitions
 
“Loss” shall have the meaning given in Section 16.1 of the Site Lease.
 
“MMBtu” means one million (1,000,000) Btus.
 
“Material Adverse Effect” means any change or changes in, or effect on, a Party
or the operation, maintenance or condition (financial or otherwise) thereof,
that is individually, or in the aggregate, materially adverse to the business or
financial condition of such Party, or such Party’s ability to perform its
obligations under the Site Lease or the Services Agreement, but shall not
include any change or effect resulting from changes in the international,
national, U.S., regional or local wholesale or retail markets for energy of any
type.  Material Adverse Effect shall not include or be deemed to include loss of
expected profits.
 
“MW” means megawatts.
 
“Net Revenues” means total revenues earned by RILG and its Affiliates from the
sale of all Landfill Gas Products on or after the Commercial Operation Date,
except Tax Credits, as determined pursuant to Section 3.1(b) of the Site Lease.
 
“Netted Amount” shall have the meaning given in Section 3.3 of the Services
Agreement.
 
“Non-Defaulting Party” means the Party that is not responsible for an Event of
Default.
 
“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the limited liability company
or operating agreement and certificate of formation of a limited liability
company; (c) the limited partnership agreement of a limited partnership; (d) any
charter or similar document adopted or filed in connection with the creation,
formation, or organization of a Person; and (e) any amendment to any of the
foregoing.
 
“Operating Plan and Budget” means the operating and budgetary plan agreed upon
by RGS and RIRRC for the Gas Collection Systems and the CCS, incorporating the
Existing Site Plan and such other plans for expansion of the Gas Collection
Systems as RIRRC has filed with the DEM.  RGS and RIRRC shall prepare an
Operating Plan and Budget in each year prior to the earlier of (i) the
Commercial Operation Date or (ii) the third anniversary of the Decommissioning
Date.
 
“Permits” means all authorizations from, permits and licenses issued by,
consents and approvals of, filings with, notices from and registrations with, a
Governmental Body which are required or necessary for (i) the extraction,
collection, transportation, production or sale of Landfill Gas, (ii) the
operation, maintenance, possession, disposal, or ownership of the Gas Collection
Systems or the CCS, (iii) the performance by RGS of any of its obligations under
this Agreement, or (iv) requirements for the beneficial reuse, distribution or
destruction of Landfill Gas or its constituent parts.
 
-8-

--------------------------------------------------------------------------------

 
 
Schedule of Definitions
 
“Permitted Liens” means the Liens described on Exhibit B to the Site Lease and
such other Liens as are specifically permitted pursuant to Section 6.5 or
Section 6.6 of the Site Lease.
 
“Person” means any individual, trustee, firm, corporation, company, limited
liability company, limited partnership, Governmental Body or other entity,
whether acting in an individual, fiduciary or any other capacity.
 
“Plant” means any of Existing Plant A, Plant B, or Plant C.
 
“Plant B” means the two engine/generator sets having a combined net generating
capacity of 2.5 MW housed in containers alongside Existing Plant A and the four
additional engine/generator sets having a combined net generating capacity of 6
MW housed in a separate location together with the associated landfill gas and
electric interconnections, gas treatment facilities and other related equipment
currently located at the Landfill.
 
“Plant C” means the new electric generating capacity together with the
associated landfill gas and electric interconnections, gas treatment facilities
and other related equipment to be constructed and which is described further in
the attached Exhibit B.
 
“Post-Commercial Operation Date Royalty Payment” shall have the meaning given in
Section 3.1(b) of the Site Lease.
 
“Pre-Treatment Site” shall mean the 3.4 acre Site that may be used by RILG for
gas pre-treatment, compression and additional flaring, as shown on the attached
Exhibit C.
 
“Pre-Commercial Operation Date Royalty Payment” shall have the meaning given in
Section 3.1(a) of the Site Lease.
 
“Purchase” shall have the meaning given in Section 2.1 of the Purchase and Sale
Agreement.
 
“Purchase Price” shall have the meaning given in Section 2.3 of the Purchase and
Sale Agreement.
 
“Related Agreements” means for the Site Lease, the Services Agreement, the
Purchase and Sale Agreement, the RILG Landfill Gas Services Agreement and the
RIRRC Consent Decree.
 
“Replacement Facilities” means facilities or assets that replace and serve the
same functions as Damaged Facilities.
 
“RGS” shall have the meaning given in the Recitals to the Site Lease.
 
“Rhode Island Landfill Gas Contract and Sublease” means the Rhode Island
Landfill Gas Contract and Sublease dated March 31, 1989 between Ridgewood
Providence Power and CGLP, as amended.
 
-9-

--------------------------------------------------------------------------------

 
 
Schedule of Definitions
 
“Ridgewood Generation” shall have the meaning given in the Recitals to the Site
Lease.
 
“Ridgewood Lease Agreement” means the Site Lease and Landfill Gas Delivery
Agreement between Ridgewood Rhode Island Generation, LLC and RIRRC, dated August
1, 2003.
 
“Ridgewood Providence Power” shall have the meaning given in the Recitals to the
Site Lease.
 
“RILG Facilities” means, collectively, Existing Plant A, Plant B and Plant C and
the portions of the Landfill Gas collection, treatment and flaring system owned
by RILG and located downstream of the Demarcation Point.
 
“RILG Landfill Gas Services Agreement” means the Landfill Services Agreement
dated as of the date hereof between RGS and RILG.
 
“RILG Payment” shall have the meaning given in Section 3.2 of the Landfill Gas
Services Agreement.
 
“RIRRC Consent Decree” means the consent decree and order by and among the EPA,
the United States Department of Justice, and RIRRC (and to which CGLP and LKD
are parties solely for the purpose of assuring access to the LKD Gas Collection
Systems) settling alleged violations of certain Environmental Laws as detailed
in EPA Administrative Orders dated January 21, 2000 and August 18, 2000.
 
“RIRRC Gas Collection System” means the network of underground gas collection
wells, interconnecting pipes, valves, monitoring and measuring equipment, any
necessary vacuum pumps and blowers, any primary condensate management equipment,
any booster blowers, and any and all additional equipment, machinery and
fixtures at the Landfill presently owned by RIRRC, and any additional gas
extraction equipment presently owned by RIRRC and used to collect and control
the Landfill Gas from the Landfill, and including any improvements and additions
thereto and expansions thereof.  The RIRRC Gas Collection System, as it exists
on the Effective Date, is identified as the “RIRRC Owned Gas Collection System”
on the Existing Site Plan.
 
“RIRRC Payment” shall have the meaning given in Section 3.2 of the Services
Agreement.
 
“RPPP Environmental Attributes Agreement” shall have the meaning given in
Section 7.3(a) of the Site Lease.
 
“Royalty Payment” means, as the case may be, either (a) the Pre-Commercial
Operation Date Royalty Payment or (b) the Post-Commercial Operation Date Royalty
Payment.
 
“RRIG Environmental Attributes Agreement” shall have the meaning given in
Section 7.3(a) of the Site Lease.
 
-10-

--------------------------------------------------------------------------------

 
 
Schedule of Definitions
 
“Services” shall have the meaning given in Section 2.2 of the Services
Agreement.
 
“Sites” means the real estate on which Existing Plant A, Plant B and Plant C are
situated, together with sufficient real estate to include parking, equipment
access and storage, and any additional real estate utilized for gas
pre-treatment, compression or additional flaring as contemplated by this
Agreement, all as shown or described in detail on the Existing Site Plan and in
Exhibit A-1 to the Site Lease.
 
“Sublease Agreement” means the Rhode Island Landfill Gas Contract and Sublease
Agreement dated March 31, 1989 by and between Northeast Landfill Power Joint
Venture, predecessor-in-interest to Ridgewood Providence Power, and Northeast
Landfill Gas Limited Partnership, predecessor-in-interest to CGLP, as amended.
 
“Sub-sublease Agreement” means the Landfill Gas Sub-sublease dated April 19,
1996 between CGLP and LKD.
 
“Tax Credits” mean the credit allowed by Section 29 and the credit allowed by
Section 45 of the Internal Revenue Code of 1986, as amended, together with any
other federal, state or local tax credit, depreciation allowance or other tax
benefit arising or which may arise in the future as a result of the operation of
the RILG Facilities, the collection and destruction of Landfill Gas, the
production of electricity using the Landfill Gas, or otherwise arising from the
activities of RILG and its Affiliates.
 
“Taxes” shall have the meaning given in Section 12.1(a) of the Site Lease.
 
“Taxes on Realty” shall have the meaning given in Section 12.1(a) of the Site
Lease.
 
-11-

--------------------------------------------------------------------------------


 
Schedule of Definitions
 
EXHIBIT A


SITE PLAN


[See Exhibit A to Amended and Restated Site Lease and Landfill Gas Delivery
Agreement]



--------------------------------------------------------------------------------


 
Schedule of Definitions
 
EXHIBIT B


DESCRIPTION OF PLANT C




The following is a general description of the current anticipated Plant C.


Plant Location: The plant is to be located in Johnston, Providence County, Rhode
Island on previously developed property located fully within the identified two
sites as illustrated on the attached plot maps and described in Exhibit B-1
attached hereto.


Plant Operation: The plant will be designed to match the landfill site gas
production availability expected at the plant’s date of commercial operation.


Plant Configuration: The plant will be based on the use of 6 (5 current and 1
future), Solar Turbines, Taurus 60 combustion turbine generators each coupled
with a single pressure, horizontal, natural circulation heat recovery steam
generator.  A single condensing steam turbine generator will utilize the steam
produced by the combustion turbine generator’s waste heat to generate additional
electrical power.  The steam turbine generator and the balance of plant will be
sized for a future expansion which will include 1 Taurus 60, combustion turbine
generator/heat recovery steam generator train.


Plant Layout: One site will house the landfill gas cleaning and compression
equipment and the second site will accommodate the combustion turbine
generators, the steam turbine generator and the balance of the plant
equipment.  The landfill gas cleaning equipment will include sulfur removal and
siloxane removal.  The landfill gas cleaning and compression equipment will be
installed outdoor in containers or will be installed in the pre-engineered
building.  The plant power generation and auxiliary systems and equipment will
be in an indoor/outdoor facility where the CTG/HRSG trains will be located
outdoors and the BOP will be enclosed in the pre-engineered building.


-13-

--------------------------------------------------------------------------------


 
Schedule of Definitions
 
EXHIBIT B-1
DESCRIPTION OF PLANT C SITE


A.P. 31, Lots 45, 46, 49, 55, and 58


Plat 31; Lots 45 & 46:


Those certain tracts or parcels of land with all the buildings and improvements
thereon situated on Shun Pike in the Town of Johnston, County of Providence,
State of Rhode Island, laid out and designated as 35,457 sq. ft + /-, AP 31 Lot
46 n/f Coastal Atlantic, LLC, (DB 976 PG 181) 67,524 sq. ft. + /-, on that plat
entitled "SURVEY OF LAND & ROW ASSESSOR'S PLAT 31 LOTS 6, 45,46, 47, 49, 55 & 58
SHUN PIKE JOHNSTON, RHODE ISLAND PREP FOR: COASTAL KJB BUILDERS, INC., COASTAL
ATLANTIC, LLC & SILVESTRI LEASING COMPANY" which said plat is recorded in the
office of the Town of Johnston Town Clerks office on December 17, 2003 in Book 3
page 164, Slide 378.
 
Together with all the Grantor's right, title and interest to any rights of way,
drift ways and/or streets abutting said property.
 
Plat 31; Lots 49, 55 & 58:
 
Those certain tracts or parcels of land with all the buildings and improvements
thereon situated on Shun Pike in the Town of Johnston, County of Providence,
State of Rhode Island, laid out and designated as 24,742 sq. ft + /-, AP 31 Lot
55 n/f Coastal KJB Builders, Inc., (DB 30,000 sq. ft. + /-, AP 31 Lot 58 n/f
Coastal KJB 30,902 sq. ft. + /- on that plat entitled "SURVEY OF LAND & ROW
ASSESSOR'S PLAT 31 LOTS 6, 45,46, 47, 49, 55 & 58 SHUN PIKE JOHNSTON, RHODE
ISLAND PREP FOR: COASTAL KJB BUILDERS, INC., COASTAL ATLANTIC, LLC & SILVESTRI
LEASING COMPANY" which said plat is recorded in the office of the Town of
Johnston Town Clerks office on December 17, 2003 in Book 3 page 164, Slide 378.
 
Together with all the Grantor's right, title and interest to any rights of way,
drift ways and/or streets abutting said property.
 
Excluding from above parcels all portions of Shun Pike, a public right of way,
as shown in Plat Book 3 page 164, Slide 378.
 
NOTE: The address of the land referred to herein is not insured by this policy,
it is included only for the benefit of the Company for indexing purposes. Title
exceptions, acreage and/or square feet which maybe referenced herein are not
insured by this policy.
 
-14-

--------------------------------------------------------------------------------


 
Schedule of Definitions
 
EXHIBIT C
DESCRIPTION OF PRE-TREATMENT SITE


That certain tract of land, together with all buildings and improvements
thereon, situated in the Town of Johnston, Providence County and bounded as
follows;


Beginning at a point located on the northerly line of Shun Pike, said point
being located at RI State Plane Coordinates N 262126.79, E 319826.47 (NAD83),
and said point being approximately one hundred fifteen feet from the
intersection of Green Hill Road, said point further being the southeasterly
corner of the herein described parcel;


Thence proceeding in a general northerly direction, along the bearing N 42º 09’
45” W, a distance of one hundred sixty five and 76/100 feet (165.76’), to a
point;


Thence turning and proceeding in a general westerly direction, along the bearing
S 47º 50’ 18” W, a distance of three hundred forty-one and 60/100 feet
(341.60’), to a point;


Thence turning and proceeding in a general westerly direction, along the bearing
S 76º 56’ 46” W, a distance of five hundred fifteen and 20/100 feet (515.20’),
to a point;


Thence turning and proceeding in a general southerly direction, along the
bearing S 12º 22’ 16” E, a distance of one hundred sixty-seven and 70/100 feet
(167.70’), to a point, said point being located on the northerly line of Shun
Pike;


Thence turning and proceeding in a general easterly direction, along the bearing
N 78º 49’ 22” E, a distance of four hundred thirty-one and 68/100 feet
(431.68’), to a point, said point being located on the northerly line of Shun
Pike;


Thence continuing in a general easterly direction, along the bearing N 71º 11’
31” E, a distance of one hundred three and 81/100 feet (103.81’), to a point,
said point being located on the northerly line of Shun Pike;


Thence turning and proceeding in general northeasterly direction, along the
bearing N 49º 21’ 39” E, a distance of four hundred seven and 32/100 feet
(407.32’), to a point, said point being the point and place of beginning.  The
above described parcel contains three  and 4/10 (3.4) acres of land, more or
less, or however otherwise bounded and described.  The parcel is further
identified as portions of A.P. 43, Lots 588, 36 and 567.


-15-

--------------------------------------------------------------------------------


 
Schedule of Definitions
 
EXHIBIT C-2




INTERIM GAS MANAGEMENT PLAN




Maps Not Attached
 
 
 
 
-16-

--------------------------------------------------------------------------------


 
Schedule of Definitions
 
EXHIBIT D
SUMMARY OF LANDFILL GAS SYSTEM COMPLIANCE AND
OPERATING REQUIREMENTS




1.
Clean Air Act Consent Decree (CD) [July 25, 2003]. Governs operation of Phases
II, III, and IV and the ULE Flare until permits are issued.  Includes permit
application, monitoring, reporting, recordkeeping requirements and design
standards.

 
To maintain compliance with the CD, two standard operating procedures (SOP) were
produced and subsequently revised by GZA to standardize both landfill gas flow
monitoring and quality monitoring procedures.
 
2.           SOP No. 001 – Landfill Gas Quality Measurements [rev2: 1/31/2006] -
 
 
○
Sup 1.00 – Alternative Monitoring Equipment: SEM 500 Surface Emission Monitor
[Jan. 2006]

 
 
○
Sup 2.00 – Alternative Monitoring Equipment: Jerome 631-x Hydrogen Sulfide
Analyzer [Jan. 2006]

 
This standard operating procedure discusses the various instruments, locations,
time requirements and reporting criteria for the measurement of landfill gas
quality for use at the Site.
 
3.
SOP No. 002 – Landfill Gas Flow and Pressure Measurements [rev1: 1/31/2006] -
This standard operating procedure discusses the various instruments, locations,
time requirements and reporting criteria for the measurement of landfill gas
flow and pressure for use at the Site.

 
4.
December 1999 Gas System Operations and Maintenance Overview – Prepared by GZA
in response to RIDEM request.  Contains language on 120% redundant capacity for
gas destruction.

 
5.
March 2000 Sitewide Landfill Gas Management Plan – Prepared by Dufresnee-Henry
in response to EPA request.

 
6.
Title V Air Permit - Not yet issued. Original application submitted June 2000.
Revised November 2000.  Supplemental materials submitted June 2005.

 
7.
Air Toxics Operating Permit - Application submitted July 2007, permit not yet
issued.

 
8.
RIDEM - Air Pollution Control Regulation No. 9 Permit for the Phase II\III and
IV Landfills - Not yet issued.  Application for Phases II, III and IV submitted
September 2000.  Amended application submitted in September 2003 and revised
amended application submitted in January 2004. Phases II, III, and IV operate
under the July 25 Consent Decree until the permit is issued.

 

--------------------------------------------------------------------------------


 
Schedule of Definitions
 
9.
RIDEM - Air Pollution Control Regulation No. 9 Permit for the Phase V Landfill -
Approval #1810, September 16, 2004.  Contains emission limits, design standards,
operating requirements and monitoring, recordkeeping and reporting requirements
for Phase V.

 
10.
RIDEM - Air Pollution Control Regulation No. 9 Permit Application for the Phase
VI Landfill - Not yet issued.  Application submitted July 2007.

 
11.
RIDEM - Air Pollution Control Regulation No. 9 Permit for Destruction devices:
RF-1, RF-2, RF-3 - RF-1 is approval #1035, April 18, 1990.  Contains operating,
monitoring and reporting requirements.  Permits have not been issued for RF-2
and RF-3.  Both applications were submitted in March 2000.

 
12.
RIDEM - Air Pollution Control Regulation No. 9 Permit for Destruction device:
Ultra Low Emission 6,000 SCFM ground flare (ULE) - Not yet issued.  Application
submitted September 2003.  Operates under July 25 Consent Decree until permit is
issued.

 
13.
RIDEM - Air Pollution Control Regulation No. 9 Permit for the Main Flares
located at the Ridgewood Power Plant - Approval #s 1037 and 1038, April 18,
1990.  Contains operating, monitoring and reporting requirements.

 
14.
Revised Surface Emission Monitoring Plan for Phases I, II and III [Dec 13, 2001]
-This document discusses the procedures. equipment and reporting criteria for
the monitoring of surface emissions for the Phase I, Phase II and Phase III
Landfills.

 
15.
40 CFR 60 Subpart WWW Landfill Gas Collection and Control System Design Plan -
[Dec 22, 1999 and Amended March 9, 2000] - This document describes how the
facility meets the collection and control system requirements of 40 CFR 60
Subpart WWW.  The plan has been submitted to the EPA and no approval has been
received to date.

 
16.
VOC RACT Compliance Plan [Mar 5, 2003] - This document provides a summary of the
applicable requirements under Rhode Island Air Pollution Control Regulation
Number 15.  This plan specifies VOC capture and control requirements for Phase I
of the landfill.  The plan requirements are generally consistent with the
landfill gas capture and control requirements of 40 CFR 60 Subpart WWW.

 
17.
NOX RACT Compliance Plan [Dec 19, 2000] – This document provides a summary of
the applicable requirements under Rhode Island Air Pollution Control Regulation
Number 27.  Plan specifies boiler maintenance and recordkeeping requirements,
recordkeeping requirements for Flares RF-1, RF-2, and RF-3, and recordkeeping
and engine timing adjustment requirements for emergency generators.

 
18.
Phase IV Surface Emission Monitoring Plan [Sep 17, 2003] - This document
discusses the procedures, equipment and reporting criteria for the monitoring of
surface emissions from the Phase IV Landfill.

 
-2-

--------------------------------------------------------------------------------


 
Schedule of Definitions
 
19.
Phase V Surface Emission Monitoring Plan [October 2003] - This document
discusses the procedures, equipment and reporting criteria for the monitoring of
surface emissions from the Phase V Landfill.

 
20.
Phase IV Licensing Permit Application - This document contains the Closure Gas
System Design plan for the Phase IV Landfill.

 
21.
Supplemental Phase IV Interim Gas Collection System Design

 
22.
Phase V Licensing Permit Application - This document contains the Landfill Gas
System operating plan, Operational Gas Collection System Design and Closure and
Gas System design plan for the Phase V Landfill.

 
23.
Phase VI Licensing Permit Application - This document contains the Landfill Gas
System operating plan, Closure Gas System design plan, and the Surface Emission
monitoring plan for the Phase VI Landfill.

 


 
RIRRC Leachate Collection and Treatment System




RIRRC Existing Leachate Collection System


The existing leachate collection system is comprised of both primary and
secondary collection layers in the Phase II – V cells.  Phase I contains a
leachate diversion trench which separates Phase II from the unlined Phase I
cell.  In addition, the Phase II groundwater underdrains are tied to the
“Westside” leachate underdrain and Phase IV has two (2) groundwater underdrains
connecting to a gravity sewer running beneath the Phase V landfill.  These
collection systems connect to the leachate transport system which carries the
leachate to the leachate pretreatment facility.  The transport system consists
of two (2) pump stations, HDPE double containment force mains and gravity sewer
mains.  The Phase IV Pump Station (PS#3) handles all of the Phase II/III primary
and secondary leachate, Westside and Phase II underdrains, and the Phase IV
Primary and Secondary leachate systems.  This pump station pumps through an 8”
diameter force main to an 8” diameter gravity system running along the southern
edge of Phase V to the Leachate Pretreatment Pump Station (PS#2) which directs
the flow to the 108,000 gallon equalization tank.  Pump Station No. 4 discharges
the Phase V Area 1 leachate into the gravity system, previously
mentioned.  Phase V Area 2 also discharges directly into this gravity
system.  For reference, refer to the attached schematic plan.


Ridgewood Power / RGS Existing Condensate Connection Points


The Phase I (Old Plant) presently discharges secondary condensate through the
existing sanitary sewer system to the RIRRC’s Main Pump Station
(PS#1).  Similarly, RGS’s primary condensate is connected to the same sanitary
line discharging directly to PS#1.  The ULE Flare discharges condensate to the
Phase IV Pump Station (PS#3).  The Stage II Cat Plant, discharges condensate
through a portion of an existing 4” force main (that is temporarily out of
service), to the PS#3.  The Phase IV Header Condensate collects in an RGS pump
vault located on the west side of Phase IV and discharges to a primary cleanout
on the Phase IV leachate collection system.  The total flow presently entering
RIRRC’s leachate system for all existing connection points is estimated at
10,000 gpd.


-3-

--------------------------------------------------------------------------------


 
Schedule of Definitions
 
RIRRC Proposed Upgrades


As part of the Phase VI Permit Application, RIRRC is proposing the following
system upgrades.


·  
Capacity – The existing leachate capacity with the City of Cranston is 400,000
gpd.  It is estimated based on Phase VI leachate modeling that an additional
250,000 gpd will be required.  RIRRC has requested this increase from the City
of Cranston.  The City of Cranston is considering this request, however, this
increase will require RIRRC to upgrade its force main on Green Hill Road and
upgrade an existing gravity sewer owned by the City of Cranston on Plainfield
Pike.

·  
RIRRC’s existing pretreatment discharge permit is anticipated to be modified in
May 2009.  Presently, the issue with the leachate discharge relates to the
historic exceedance of the 10 ppb arsenic limit.  The City of Cranston is
undertaking a system limit study to determine if this present limit can be
raised.  Additionally, the city has indicated that nitrates are becoming an
issue at their discharge limit.  The ammonia content in the present leachate
discharge is problematic to the city and the modified permit may require
nitrate/ammonia treatment.

·  
In anticipation of this permit modification; RIRRC is undertaking a three (3)
tiered approach to resolve the issues.  Phase I will include a leachate study of
our existing sources for both flow and pollutant concentrations.  Phase II will
include complete demolition of the existing plant and the replacement with a new
storage tank and an associated pump station (PS#2) capacity upgrade.  Phase III
will include a new treatment system to meet discharge limits set forth in the
city permit.

·  
As part of the Phase II implementation, RIRRC anticipates that certain
underdrains and potentially the “Westside” intercept will not require treatment
as described above.  These flows will be isolated and redirected to discharge
directly to PS#1, bypassing treatment.  This redirection of flow will require
the use of the 4” force main that the Stage II Cat plant presently discharges
condensate through.  It is anticipated that the underdrain flow will be isolated
in the Phase IV pump station (PS#3) to one dedicated bay (non-treatment
bay).  The flows from this bay will be directed up the 4” force main to the air
brake at the gravity change over at Shun Pike near the Stage II plant.  This
flow will proceed through the gravity line to PS#1.   Therefore, the Stage II
discharge will need to relocate at this time.

·  
The existing Stage I Power Plant is anticipated to be decommissioned by the
Decommissioning Date, terminating condensate discharge.  According to the
Contract, RIRRC has an obligation to provide Ridgewood power a condensate
connection point for its new facilities and header lines on the Ridgewood side
of the interconnect point.  Ridgewood Power has the obligation to meet RIRRC’s
permit discharge limits as is or as may be amended.  RIRRC will need to have the
ability to monitor flow and sample discharge concentrations at this interconnect
location.

 
 
 
 -4-

--------------------------------------------------------------------------------